         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                        Plaintiffs,

 v.                                                          Civil Action No. 17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                        Defendants.


MOTION BY AO ALFA-BANK, ABH HOLDINGS S.A., LETTERONE HOLDINGS S.A.,
 AND LETTERONE INVESTMENT HOLDINGS S.A. FOR LEAVE TO INTERVENE
  FOR THE LIMITED PURPOSE OF LITIGATING DEFENDANTS’ MOTION TO
       COMPEL PLAINTIFFS’ PRODUCTION OF THEIR DOCUMENTS

       AO Alfa-Bank (“Alfa Bank”), ABH Holdings S.A. (“ABHH”), LetterOne Holdings S.A.,

and LetterOne Investment Holdings S.A., (together with LetterOne Holdings S.A. “LetterOne,”

and collectively the “Companies”), by and through undersigned counsel, move for leave to

intervene under Rules 24(a)(2) and 24(b) of the Federal Rules of Civil Procedure for the limited

purpose of litigating Defendants Bean LLC’s and Glenn Simpson’s Motion to Compel Plaintiffs’

Production of Their Documents (“Defendants’ Motion”). The Companies seek only limited

intervention to litigate the specific matter of Defendants’ Motion. As discussed in detail below,

the D.C. Circuit has made clear that in such limited circumstances, applicants seeking limited

intervention do not subject themselves to the general jurisdiction of the court. Accordingly, by

filing this motion, the Companies are not subject to the Court’s jurisdiction, and expressly object

to the Court’s exercise of jurisdiction over them. Respectfully, the Companies file this motion on

the condition that the Companies shall be deemed and treated as a non-party to this action, and the
          Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 2 of 23




Companies shall be immune from all forms of party discovery, service of process, claims of

liability, and all other obligations of a party.

        Defendants seek to compel Plaintiffs Mikhail Fridman, Petr Aven, and German Khan

(collectively, “Plaintiffs”) to produce documents that are in the possession, custody, or control of

the Companies. The materials that Defendants seek contain privileged, confidential, and sensitive

commercial information of the Companies that the Companies have a substantial interest in

protecting. The Companies’ interests would be impaired by a judgment in Defendants’ favor, and

the Companies are not adequately represented by the positions that Plaintiffs may advance in this

action. For these reasons, and for the reasons set forth in the attached memorandum of points and

authorities, the Companies respectfully request that this Court grant their motion to intervene.

        Pursuant to Local Rule 7(m), counsel for the Companies has conferred with counsel for

Plaintiffs and Defendants. Plaintiffs’ counsel does not oppose the motion at this time. Defendants’

counsel stated its intention to oppose this motion. In accordance with Local Rule 7(c), a proposed

order is attached to this motion. Also attached to this motion are declarations from foreign counsel

in Luxembourg and Russia as well as the Companies’ brief in opposition to Defendants’ Motion.

 Dated: July 2, 2020                               Respectfully submitted,

                                                   /s/ Margaret E. Krawiec
                                                   Margaret E. Krawiec (DC Bar No. 490066)
                                                   Michael A. McIntosh (DC Bar No. 1012439)
                                                   SKADDEN, ARPS, SLATE, MEAGHER
                                                       & FLOM LLP
                                                   1440 New York Avenue, NW
                                                   Washington, DC 20005
                                                   T: (202) 371-7303
                                                   F: (202) 661-9123
                                                   margaret.krawiec@skadden.com
                                                   michael.mcintosh@skadden,com

                                                   Attorneys for LetterOne, Alfa Bank, and ABHH



                                                   2
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 3 of 23




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion for Leave to Intervene for the Limited Purpose

of Litigating Defendants’ Motion to Compel Plaintiffs’ Production of Documents was filed

electronically by the Clerk of Court on July 2, 2020, using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                                                  /s/ Margaret E. Krawiec
                                                                  Margaret E. Krawiec




                                                   3
      Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 4 of 23




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN, PETR AVEN, AND
GERMAN KHAN,

                  Plaintiffs,

v.                                            Civil Action No. 17-2041-RJL

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

                  Defendants.




 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION BY
   AO ALFA-BANK, ABH HOLDINGS S.A., LETTERONE HOLDINGS S.A., AND
 LETTERONE INVESTMENT HOLDINGS S.A. FOR LEAVE TO INTERVENE FOR
  THE LIMITED PURPOSE OF RESPONDING TO DEFENDANTS’ MOTION TO
          COMPEL PLAINTIFFS’ PRODUCTION OF DOCUMENTS
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 5 of 23




                                        INTRODUCTION

       Plaintiffs Mikhail Fridman, Petr Aven, and German Khan (collectively, the “Plaintiffs”)

filed a lawsuit in their individual capacities seeking damages for defamation against Defendants

Bean LLC and Glenn Simpson (“Defendants”) on October 3, 2017. The defamatory statements

were found in an “intelligence” report titled Company Intelligence Report 2016/112 (“CIR 112”)

that Defendants commissioned as part of an opposition research engagement.               Defendants

subsequently distributed CIR 112 and similar reports, which BuzzFeed published as the so-called

Trump Dossier.

       During the discovery process, Defendants have repeatedly requested that Plaintiffs produce

documents from AO Alfa-Bank (“Alfa Bank”), ABH Holdings S.A. (“ABHH”), LetterOne

Holdings S.A., and LetterOne Investment Holdings S.A. (together with LetterOne Holdings S.A.

“LetterOne,” and collectively the “Companies”). Plaintiffs sought permission from the Companies

to produce the requested documents, but the Companies denied their requests on the ground that

the documents are within the exclusive possession, custody, or control of the Companies. At the

same time, however, the Companies reached out to Defendants, offering to negotiate in good faith,

to produce documents in the absence of a subpoena, and to produce documents without forcing

Defendants to proceed under the Hague Evidence Convention or the letters rogatory process. The

Companies also offered to produce documents central to the truth or falsity of the defamatory

statements at issue.    Specifically, the Companies’ counsel communicated the following to

Defendants’ counsel: “As a further sign of good faith, we note that we are prepared to search for

and produce documents from the plaintiffs’ Alfa and LetterOne email accounts that relate to the

truth or falsity of the allegedly defamatory allegations in CIR 112 and are dated within a reasonable

time period.” Dkt. 78-33, at 2 (May 8, 2020 email). Instead of engaging with the Companies’



                                                 2
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 6 of 23




counsel and seeking to resolve these issues without burdening the Court with motions practice,

Defendants refused to engage with the Companies and filed a motion to compel Plaintiffs to

produce the Companies’ documents (“Defendants’ Motion”).

       Despite best efforts to avoid burdening the Court with this issue and offering to provide

Defendants with Company documents relevant to this litigation in the absence of a subpoena and

not requiring adherence to the Hague Evidence Convention or the letters rogatory process, the

Companies now seek to intervene in this matter for the limited purpose of participating in the

briefing and argument concerning Defendants’ Motion. Respectfully, the Court should grant the

Companies’ motion for limited intervention given the significant Company interests implicated by

Defendants’ motion to compel.

       First, the Companies’ motion is timely. The timeliness of the motion is measured from

the point where the Companies’ interest may have diverged from Plaintiffs’ interest. This occurred

when Defendants filed their motion to compel Plaintiffs to produce documents in the possession,

custody, or control of the Companies. Prior to this point, the Companies had intended to, and

attempted to, negotiate in good faith with Defendants to produce documents without the need to

involve the Court. Indeed, the Companies proactively attempted to resolve this issue but such

good faith efforts were repeatedly rebuffed by the Defendants. After Defendants flatly refused to

resolve this dispute outside of court, the Companies moved quickly to protect their interests by

filing this motion.

       Second, the Companies have a clear interest related to the subject of this action.

Defendants are seeking to compel Plaintiffs to produce documents that are the property of the

Companies.     These documents contain privileged, confidential, and sensitive commercial

information that the Companies have a right to protect.



                                                3
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 7 of 23




       Third, Defendants’ Motion threatens to impair the Companies’ interest in protecting their

documents. If Defendants’ Motion were granted, Plaintiffs would be ordered by this Court to

produce the Companies’ documents          This disclosure would cause irreparable harm to the

Companies. The documents, which contain privileged, confidential, or sensitive commercial

information, would be delivered to Defendants without the assurances that the Companies’

privileges and any objections would be preserved. Such documents also would be susceptible to

further public dissemination either in this litigation or through other means.1

       Fourth, the Companies’ interests are not adequately represented by the existing parties.

While each Plaintiff owns an indirect minority interest in the Companies, the Companies are large,

complicated business entities located abroad, with a multitude of interests—including, most

notably, the protection of Company privileges—that may diverge from those of any individual

plaintiff. Further, Defendants’ Motion raises the possibility that Plaintiffs may be ordered by this

Court to produce the Companies’ documents, which would be a clear divergence of interests, and

obviously adverse to the interests of the Companies.




1
    Defendants have extensive ties to various media platforms and distributing materials to the
    media for the purpose of having embarrassing stories published about certain targets is part of
    Defendants’ normal business practices. See Glenn Simpson and Peter Fritsch, Crime in
    Progress, 31 (2019) (describing the objectives of their research as “to expose an opponent’s
    vulnerabilities, provide source material for the media, and feed attack ads”). Defendants’
    targeted dissemination of information also occurs in the shadows, as their firm makes “many
    of its findings available to interested reporters as background material that could be confirmed
    with their own reporting.” Id. Indeed, even Defendants’ motion to dismiss cites to media
    articles for, what appears to be, the sole purpose of engaging in unprovoked mudslinging aimed
    at Plaintiffs, the Companies, and even Company counsel on issues wholly irrelevant to the
    merits of their motion. If produced, privileged, confidential, or sensitive commercial
    information from the Companies’ documents could therefore be disseminated to Defendants’
    many media contacts and reported on without any indication that the source material was
    initially provided by Defendants.

                                                 4
          Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 8 of 23




        Finally, the grant of the Companies’ motion will not delay this matter. The Companies

are submitting this motion at this point in the process so that all relevant parties can be heard as

the Court considers Defendants’ Motion. The Companies are also best suited to address certain

questions of law surrounding how the Companies are constructed and the implications under the

corresponding foreign law as to control as well as to provide factual responses to clarify the

interactions between the Companies’ counsel and Defendants’ counsel. Resolving this issue with

all interested parties involved will expedite this matter upon the Court’s decision, rather than

require possible further litigation on this issue at a later date.

        For all these reasons, and as further explained below, the Court should grant the

Companies’ motion to intervene for the limited purpose of litigating Defendants’ Motion.2

                                           BACKGROUND

        A.      The Companies

        AO Alfa-Bank (“Alfa Bank”) is a joint stock company formed under Russian law with its

headquarters in Russia. Alfa Bank is part of a larger group of entities informally referred to as the

Alfa Group (“Alfa”). ABH Holdings S.A. (“ABHH”), a Luxembourg company formed under

Luxembourg law, serves as Alfa Bank’s indirect parent company.

        LetterOne is comprised of LetterOne Investment Holdings S.A. and LetterOne Holdings

S.A. The LetterOne entities are formed under Luxembourg law, with headquarters in Luxembourg

and offices in England and Gibraltar.




2
    To ensure that the Companies’ intervention does not delay resolution of this matter, the
    Companies have attached their substantive brief in opposition to Defendants’ Motion at Exhibit
    1.

                                                    5
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 9 of 23




       B.      Plaintiffs’ Suit for Defamation

       In 2016, Defendants published a series of reports that it compiled as opposition research

on then-candidate Donald Trump.        The reports were commissioned by Trump’s political

opponents. Among the reports was CIR 112, which contained a number of statements about

Plaintiffs. These reports were compiled by Orbis Intelligence Ltd. (“Orbis”), a British opposition

research firm that Defendant Fusion commissioned. The reports were distributed by Defendants

and were published both before and after the 2016 Presidential election. The reports came to be

known as the “Trump Dossier” or “Dossier” and were widely reported on in the U.S. media.

       Plaintiffs filed a lawsuit in their individual capacities in this Court against Defendants on

October 3, 2017, seeking damages for the defamatory statements found in CIR 112. Plaintiffs then

filed an amended complaint on December 12, 2017. The Companies are not a party to the lawsuit.

       C.      Current Dispute

       During the discovery process, Defendants repeatedly have requested that Plaintiffs produce

Company documents (the “Documents”). Plaintiffs expressly requested the Documents from the

Companies for use in this litigation, but the Companies expressly refused. The Companies’ clear

position is that the Documents are within their exclusive possession, custody, or control. After

being advised of the same by the Companies, Plaintiffs have maintained that the Documents are

within the possession, custody, or control of the Companies and that Plaintiffs therefore have no

legal right to produce them. 3 See Dkt. 78-9 (Apr. 2, 2020 email). The Companies have a strong

interest in maintaining their control over the Documents, including any possible production of

privileged, confidential, or sensitive commercial information. The Documents contain attorney-


3
    For a more detailed analysis for why the documents are in the possession, custody, or control
    of the Companies and not Plaintiffs, see the Companies’ brief in opposition to Defendants’
    Motion at Exhibit 1.

                                                 6
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 10 of 23




client communications and other documents protected by the work product doctrine related to this

litigation as well as other matters over which the Companies have a right to assert applicable

privilege. The Documents also contain confidential business information, such as communications

regarding potential and actual transactions. The Documents also contain data protected under

foreign data protection laws, such as the personal identifying information of employees or others,

that the Companies have a legal obligation to protect and that the Companies would face liability

for if improperly disclosed. In addition, the Documents also contain other sensitive commercial

information that the Companies have an interest in protecting. In order to protect their interests

while not prejudicing Defendants in this litigation, the Companies have attempted to work with

Defendants to produce the Documents in an efficient process that would still protect the

Companies’ interests.

       The Companies reached out to Defendants on multiple occasions, offering to work with

them in good faith to collect and produce responsive documents. As a show of good faith and in

recognition of Defendants’ concerns about obtaining documents from foreign entities, the

Companies offered to produce documents without a subpoena and without requiring Defendants

to proceed under the Hague Evidence Convention or letters rogatory process. The Companies

further advised that they were prepared to search for and produce documents from the Plaintiffs’

Alfa Bank and LetterOne email accounts that relate to the truth or falsity of the allegedly

defamatory allegations in CIR 112 and are dated within a reasonable time period. Defendants,

however, refused to engage in conversation with counsel for the Companies on this issue. See Dkt.

78-33 (May 8, 2020 email). Instead, Defendants chose to prematurely burden this Court and file

Defendants’ Motion. Recognizing that their legally protected interests would be impaired if

Defendants’ Motion were successful, the Companies filed this motion for limited intervention to



                                                7
          Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 11 of 23




participate in the briefing and argument regarding the question of whether Plaintiffs have

possession, custody, or control of the Documents.

                                                 ARGUMENT

I.       The Companies are Entitled to Intervene as a Matter of Right

         A.      The Companies’ Motion Satisfies the Requirements of Fed. R. Civ. P. 24(a)(2)

         Federal Rule of Civil Procedure 24(a)(2) (“Rule 24(a)(2)”) allows for intervention as a

matter of right when the applicant “claims an interest relating to the property or transaction which

is the subject of the action, and is so situated that the disposing of the action may as a practical

matter impair or impede the movant’s ability to protect its interest, unless the existing parties

adequately represent that interest.” The D.C. Circuit has set forth four factors which a court must

consider when determining if an applicant may intervene as a matter of right under Rule 24(a)(2):

“(1) the application to intervene must be timely; (2) the applicant must demonstrate a legally

protected interest in the action; (3) the action must threaten to impair that interest; and (4) no party

to the action can be an adequate representative of the applicant’s interests.” Karsner v. Lothian,

532 F.3d 876, 885 (D.C. Cir. 2008) (quoting SEC v. Prudential Sec. Inc., 136 F.3d 153, 156 (D.C.

Cir. 1998)). Each factor is met here.4




4
     Intervenors must also demonstrate Article III standing by establishing injury in fact, causation,
     and redressability. Waterkeeper Alliance, Inc. v. Wheeler, 330 F.R.D. 1, 6 (D.D.C. 2018).
     However, “[i]n most instances . . . the standing inquiry will fold into the underlying inquiry
     under Rule 24(a); generally speaking, when a putative intervenor has a ‘legally protected’
     interest under Rule 24(a), it will also meet the constitutional standing requirements.” Id.
     (quoting Wildearth Guardians v. Salazar, 272 F.R.D. 4, 13 n.5 (D.D.C. 2010)); see also
     Roedar v. Islamic Republic of Iran, 333 F.3d 228, 233 (D.C. Cir. 2003) (“With respect to
     intervention as of right in the district court, the matter of standing may be purely academic . . . .
     [A]ny person who satisfies Rule 24(a) will also meet Article III’s standing requirement.”). As
     explained below, the Companies have a “protected interest” under the requirements of Rule
     24(a) and therefore also have standing.

                                                    8
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 12 of 23




               1.      The Companies’ Motion is Timely

       The Companies’ motion to intervene is timely. In the D.C. Circuit, timeliness is “to be

judged in consideration of all the circumstances.” Roane v. Leonhart, 741 F.3d 147, 151 (D.C.

Cir. 2014) (quoting Smoke v. Norton, 252 F.3d 468, 471 (D.C. Cir. 2001)).         Timeliness is not

determined by the length of time that has elapsed since the suit was filed but rather “the

requirement of timeliness is aimed primarily at preventing potential intervenors from unduly

disrupting litigation.” Id. (stating “we do not require timeliness for its own sake”). The

Companies’ limited intervention in this matter will not unduly disrupt litigation—to the contrary,

it will facilitate resolution of the current dispute—and it was brought when it became clear that the

Companies’ interests may diverge from Plaintiffs.

       The Companies’ limited intervention will not disrupt—let alone “unduly disrupt”—this

litigation or “disadvantage the original parties.” Id. (quoting NRDC v. Costle, 561 F.2d 904, 908

(D.C. Cir. 1977)). Courts in this Circuit have recognized that a motion to intervene is not unduly

disruptive and parties are not disadvantaged when the motion will not disrupt the court’s schedule

in resolving a case on the merits and resolving the underlying substantive issue will be more

efficient over the course of the litigation. See Amador Cty, Cal. v. U.S. Dep’t of the Interior, 772

F.3d 901, 905-06 (D.C. Cir. 2014) (motions for intervention are untimely when they would “delay

resolution of the merits”) (collecting cases); Gov’t Accountability Project v. FDA, 181 F. Supp. 3d

94, 95 n.1 (D.D.C. 2015) (finding motion timely when intervenor’s entry would not alter the

summary judgment briefing schedule); United States. v. Phillip Morris USA Inc., No. Civ. A. 99-

2496 (GK), 2003 WL 25572283, at *2 (D.D.C. Dec. 5, 2003) (finding that intervention was

appropriate when resolving the underlying substantive issue “may well, in the long run, prove

more effective and productive”). Here, the Companies have attached their brief in opposition to

Defendants’ Motion so that, in the event this Court determines that the Companies’ intervention is
                                                 9
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 13 of 23




proper, the parties can move forward with no delay. This case is not currently poised for a decision

on the merits; summary judgment briefing does not begin until June 2021. Consent Order

Modifying the Scheduling Order, Fridman v. Bean, No. 1:17-cv-02041-RJL (D.D.C. Jan. 9, 2020),

Dkt. 74. The Companies have also only asked this Court for a limited intervention to litigate the

specific issue of whether the Documents are in the possession, custody, or control of Plaintiffs.

The Companies do not seek to participate in the litigation outside of this discrete issue. Further,

similar to the intervention in Phillip Morris, the original parties would not only not be

disadvantaged, but would likely benefit from the Companies’ intervention as resolving the

underlying substantive issue of whether Plaintiffs have possession, custody, or control of the

Documents after hearing from all interested parties will likely “prove more effective and

productive” in “the long run.” Phillip Morris, 2003 WL 25572283, at *2.

       The Companies’ motion is also timely because it was filed soon after the Companies’

interests diverged from Plaintiffs. See Smoke, 252 F.3d at 471 (finding intervention timely when

potential intervenor waited until it was informed by the government, with whom it had a common

interest, that it would not pursue an appeal); United States v. Am. Tel. & Tel. Corp., 642 F.2d 1285,

1295 (D.C. Cir. 1980) (hereinafter “AT&T”) (finding intervention timely when it was filed “soon

after it became reasonable to expect inadequate representation” by the original parties). Here the

Companies filed a motion for intervention promptly after their interest in protecting the Documents

could no longer adequately be represented by Plaintiffs. Defendants’ Motion raised the possibility

that Plaintiffs could be compelled by this Court to produce the Documents. See Phillip Morris,

2003 WL 25572283, at *2 (determining that intervenor’s interests “sharply diverged” from party

when the Court compelled production of its documents). The Companies therefore promptly filed

a motion for limited intervention to protect their interests, which was timely.



                                                 10
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 14 of 23




               2.      The Companies Have a Legally Protected Interest

       In determining whether a potential intervenor has a legally protected interest, the courts in

this Circuit view the test “in large part as a ‘practical guide,’ with the aim of disposing of disputes

with as many concerned parties as may be compatible with efficiency and due process.” Wildearth

Guardians v. Salazar, 272 F.R.D. 4, 12-13 (D.D.C. 2010). Defendants seek to compel Plaintiffs

to produce the Documents. The Documents contain the Companies’ privileged, confidential, and

other sensitive commercial information. The Companies have a legally protected interest in

maintaining their privilege and preventing disclosure of any confidential or sensitive commercial

information.

       The Companies have a legally protected interest in protecting their privileged documents.

See AT&T, 642 F.2d at 1291-93 (finding that intervenor had a legally protected interest in claiming

work product over documents in discovery); Phillip Morris, 2003 WL 25572283, at *2

(recognizing that intervenor had a cognizable interest under Rule 24 in “protecting any privilege

its documents may deserve”). As the D.C. Circuit noted in AT&T, “[w]ithout the right to intervene

in discovery proceedings, a third party with a claim of privilege in otherwise discoverable materials

could suffer ‘the obvious injustice of having his claim erased or impaired by the court’s

adjudication without ever being heard.’” AT&T, 642 F.2d at 1292. Here, Defendants’ Motion

would remove the Companies from the discovery process for its own documents, which contain

attorney-client privileged communications, attorney work product, and confidential business

information. Defendants’ Motion would therefore put the Companies at risk of having their claims

of privilege “erased or impaired” by the Court’s adjudication. Id.

       Courts in this Circuit also recognize a legal interest in preventing disclosure of confidential

or sensitive commercial information. See Gov’t Accountability Project, 181 F. Supp. 3d at 96

(noting that “preventing the disclosure of commercially-sensitive and confidential information is
                                                  11
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 15 of 23




a well-established interest sufficient to justify intervention under Rule 24(a)”) (quoting

100Reporters LLC v. U.S. Dep’t of Justice, 307 F.R.D. 269, 275-76 (D.D.C. 2014)). As this Court

recognized, “federal courts regularly have recognized preserving confidentiality as a sufficient

interest under Rule 24(a), both when a statutory privilege is as stake or, more relevantly, when

there exists a general interest in protecting the confidentiality of information without relation to a

specific right.” 100Reporters, 307 F.R.D. at 277-78 (collecting cases). Here, the Documents

contain privileged matters and confidential and sensitive commercial information that would be

potentially harmful to the Companies if it were disclosed during discovery.        This is especially

troubling to the Companies considering the general inadequacy of the protective order governing

litigation in this matter. If Defendants’ Motion is successful, the Documents would likely be

produced to the Defendants, at which point confidential information may be disclosed publicly

through this litigation or possibly other means.5

               3.      Defendants’ Motion Threatens to Impair the Companies’ Interests

       Defendants’ Motion threatens to impair the Companies’ interests because it would require

that Plaintiffs produce the Documents, which contain the Companies’ privileged, confidential, and

sensitive commercial information. In the D.C. Circuit, “[t]he inquiry is not a rigid one: consistent

with the Rule’s reference to dispositions that may ‘as a practical matter’ impair the putative

intervenor’s interest, Fed. R. Civ. P. 24(a)(2), courts look to the ‘practical consequences’ of

denying intervention.” Wildearth Guardians, 272 F.R.D. at 13 (citing Funds for Animals, Inc. v.

Norton, 322 F.3d 728, 735 (D.C. Cir. 2003)). The “practical consequences” of denying the

Companies’ motion is that the Companies would not be able to oppose Defendants’ Motion, which,



5
    Defendants’ business model includes feeding reporters sensitive information “on background”
    so that it can be used in the publication of news articles. See, supra note 1.

                                                 12
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 16 of 23




if successful, would lead to a court order compelling Plaintiffs to produce the Documents, which

contain the Companies’ privileged, confidential, and sensitive commercial information.

       Courts in this Circuit have recognized that an action which could lead to the forced

disclosure of an intervenor’s privileged, confidential, or sensitive commercial information

threatens a legally protected interest. See Gov’t Accountability Project, 181 F. Supp. 3d at 96

(finding the impairment prong satisfied when action would lead to the “disclosure of

commercially-sensitive and confidential information”); Appleton v. FDA, 310 F. Supp. 2d 194,

197 (D.D.C. 2004) (finding that impairment requirement satisfied when “disclosures resulting

from the disposition of this action could impair the applicants’ ability to protect their trade secrets

or confidential information”); see also Phillip Morris, 2003 WL 25572283, at *2 (finding

impairment prong satisfied when party was ordered to produce potential intervenor’s potentially

privileged documents). Here, Defendants’ Motion could lead to the production of the Documents,

which contain the Companies’ privileged, confidential, and sensitive commercial information.

The Companies would lose their ability to assert privilege over their documents and would lose

the ability to protect their commercially confidential or sensitive information from production to

Defendants, including possible public disclosure.        A ruling that the Documents are in the

possession, custody, or control of Plaintiffs could also impair or impede the Companies’ ability to

protect their privileged and confidential documents from disclosure in future litigation as well.

               4.      No Party Adequately Represents the Companies’ Interests

       No party adequately represents the Companies’ interests in protecting their documents.

The Supreme Court has explained that the adequate representation requirement under Rule 24(a)

“is satisfied if the applicant shows that representation of his interest ‘may be’ inadequate; and the

burden of making that showing should be treated as minimal.” Trbovich v. United Mine Workers,

404 U.S. 528, 538 n.10 (1972) (emphasis added). Similarly, the D.C. Circuit has described the
                                                  13
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 17 of 23




requirement as “not onerous.” Diamond v. District of Columbia, 792 F.2d 179, 192 (D.C. Cir.

1986). A potential intervenor “ordinarily should be allowed to intervene unless it is clear that the

party will provide adequate representation for the absentee.” AT&T, 642 F.2d at 1293 (citation

omitted).

       The interests of Plaintiffs and the Companies began to diverge in this litigation when

Defendants filed their motion to compel Plaintiffs to produce the Documents. See Phillip Morris,

2003 WL 25572283, at *2 (stating that interests “sharply diverged” when party was compelled to

produce potential intervenor’s documents and that the threat of sanctions prevented party from

adequately representing the potential intervenor’s interests).     Prior to Defendants’ Motion,

Plaintiffs maintained—after requesting permission from the Companies to produce the requested

documents and the Companies denying such request on the ground that the documents are within

the exclusive possession, custody, or control of the Companies—that the Documents were in the

possession, custody, or control of the Companies and that it was the Companies’ right to control

any production of the Documents.        The Companies planned to address production of the

Documents through negotiation. However, attempts to resolve this issue with Defendants were

completely rebuffed as the Companies were told that Defendants would only engage with Plaintiffs

on such issues. Even the offer to produce documents in the absence of a subpoena, without forcing

Defendants to proceed under the Hague Evidence Convention or the letters rogatory process and

agreeing to produce documents relevant to the truth or falsity of the defamatory statements in CIR

112 within a reasonable time period was entirely ignored. Now, however, Plaintiffs face a motion

to compel and the possibility of repercussions if they continue to assert that the Documents can

only be produced by the Companies. This divergence is enough to find that it is no longer “clear

that the party will provide adequate representation for the absentee,” AT&T, 642 F.2d at 1293, and



                                                14
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 18 of 23




it meets the “minimal” burden of showing that the Companies’ interests “may be” inadequately

represented. Trbovich, 404 U.S. at 538 n.10 (1972). Therefore, the Companies have established

that no party adequately represents the Companies’ interests in litigating Defendants’ Motion.

        B.      Intervention is Appropriate Because the Companies are the Proper Source of
                Several Key Arguments

        Intervention is also appropriate because the Companies are well-positioned to make

arguments about the control of the Documents that Plaintiffs are not. The issue of control involves

an analysis of foreign law and a clear understanding of the complex corporate structure of the

Companies. The Companies, and their counsel, who are familiar with these issues, are better suited

to providing this Court the proper information on which to base its decision. The Companies are

also the proper party to clarify the interactions between the Companies’ counsel and Defendants’

counsel. As explained in more detail in the Companies’ substantive brief, which is attached to this

motion at Exhibit 1, the Companies are better positioned than Plaintiffs to make the arguments

listed briefly here.

                1.     Defendants’ Motion is Premature

        Defendants’ Motion should be denied because it is premature. The crux of Defendants’

Motion is that they are unable to obtain potentially beneficial documents from the Companies.

However, the record shows that this is not the case. The Companies proactively reached out to

Defendants and made concerted and substantial efforts to accommodate Defendants’ document

requests and clear any impediments that might stand in the way of a meaningful production. As a

sign of good faith, the Companies offered to produce relevant documents in the absence of a

subpoena and without forcing Defendants to invoke the Hague Evidence Convention or letters

rogatory process. Dkt 78-32, at 2 (May 1, 2020 email). The Companies also proposed a universe

of documents it was willing to produce, offering to produce documents related to the truth or falsity


                                                 15
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 19 of 23




of the allegations in CIR 112 dated within a “reasonable time period.” Dkt. 78-33, at 2 (May 8,

2020 email). If Defendants had any concern about the Companies’ production proposal, the

Companies urged counsel for Defendants to begin a dialogue with the Companies to resolve any

outstanding issues. However, Defendants refused to even discuss the issue with counsel for the

Companies and instead ran to this Court.

       The Court need not burden itself with what Defendants themselves concede is a “highly

fact-specific” inquiry. Defs.’ Br. at 18 (devoting over a page simply to listing the “number of

factors” that courts must analyze when determining whether a party has possession, custody, or

control of specified documents). This expenditure of judicial resources is especially unnecessary

when Defendants’ claims of prejudice are insufficient and speculative at this stage. Rather than

expend considerable judicial resources to wade through the multiple factors of this fact-specific

analysis, the Court should require Defendants first to negotiate with the Companies in an effort to

resolve this dispute out of court.

               2.      Plaintiffs Lack the Legal Right or Authority to Obtain the Companies’
                       Documents

      In addition to being premature, Defendants’ Motion should also be denied because Plaintiffs

do not have the legal right or authority to obtain the Documents from the Companies. In assessing

whether a litigant has the legal right or authority to obtain documents in the possession of a foreign

company, a court should consider the effect that foreign law has on the litigant’s ability to obtain

the documents. See Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 139 (2d Cir. 2007)

(reversing the district court’s order granting sanctions against plaintiff, a chairman and shareholder

of a Russian company, for failing to produce documents in the possession of the Russian company,

and concluding that “remand is … necessary to explore Russian law”). The legal and practical

inability of a litigant to obtain documents from a non-party, by reason of foreign law, may place


                                                 16
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 20 of 23




the documents beyond the control of the litigant who has been served with a request under Federal

Rule of Civil Procedure 34. In re Vivendi Universal, S.A. Sec. Litig., No. 02 Civ. 5571 (RJH)

(HBP), 2009 WL 8588405, at *2 (S.D.N.Y. July 10, 2009).

      Here, as declarations from foreign counsel explain, Plaintiffs do not have the legal right or

authority to obtain the Companies’ documents under the laws of either Russia or Luxembourg.

See Decl. of Aleksandr V. Berezin (July 2, 2020); Decl. of Philippe Hoss (July 2, 2020). The

Companies’ documents are therefore “beyond the control” of the Plaintiffs in light of Plaintiffs’

legal inability to obtain the Companies’ documents under foreign law.

              3.      Plaintiffs Do Not Have the Practical Ability to Obtain the Companies’
                      Documents

      Finally, Defendants’ Motion should be denied because their claim that Plaintiffs have the

practical ability to obtain the Companies’ documents is unavailing. It is Defendants’ burden as

movant to establish that Plaintiffs have control of the documents they seek. Norex Petroleum Ltd.

v. Chubb Ins. Co. of Canada, 384 F. Supp. 2d 45, 56 (D.D.C. 2005) (“The burden of establishing

control over the documents sought is on the party seeking production.”) (quoting 7 Moore’s

Federal Practice § 34.14(2)(b) (2004)). However, Defendants’ arguments contain a number of

crucial factual errors about the nature of the Companies and Plaintiffs’ alleged interests in the

Companies as well as pure speculation about Plaintiffs’ control over the Companies’ documents.

Defendants also cite to inapposite law and ignore relevant factors such as the Companies’ good

faith attempts to produce the documents without court intervention and the obstacles posed by

foreign law and the Companies’ internal policies. Defendants cannot meet their burden based on

these arguments.




                                               17
         Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 21 of 23




       C.      Limited Intervention is Appropriate

       The Companies seek only limited intervention to litigate the specific matter of Defendants’

Motion and are not subjecting themselves to the general jurisdiction of the Court. The D.C. Circuit

recognizes that limited intervention is “favored . . . for individual issues when appropriate to

protect particular interests.” AT&T, 642 F.2d at 1291. In AT&T, the D.C. Circuit allowed limited

intervention for the purpose of appealing a discovery order. Id. at 1295. Similarly, in Phillip

Morris, limited intervention was granted for the purpose of asserting privilege on the intervenor’s

documents. Phillip Morris, 2003 WL 25572282, at *3. Here, limited intervention is appropriate

as the Companies’ legal interests involve litigating Defendants’ Motion and not the other issues in

this matter.

       Courts in this Circuit have allowed applicants to seek limited intervention without

submitting to the general jurisdiction of the court. See id. at *1 (granting limited intervention after

noting that “[potential intervenor] has made it very clear in its Motion papers that it is not

submitting to the general jurisdiction of this Court and is seeking intervention upon condition that

it be protected against ‘discovery, service of process, claims of liability, and all other

vulnerabilities of an existing or potential party to this action.’”). Similarly, the Companies are

seeking a limited intervention to protect their interests in their documents and are not submitting

to the general jurisdiction of this Court.

II.    In the Alternative, the Court Should Permit the Companies to Intervene Under Rule
       24(b)

       In the alternative, the Court should grant the Companies permissive intervention under

Rule 24(b) to allow the Companies to intervene for the limited purpose of litigating Defendants’

Motion. District courts have “wide latitude” to allow permissive intervention under Rule 24(b).

In re Endangered Species Act Section 4 Deadline Litig., 704 F.3d 972, 980 (D.C. Cir. 2013).


                                                  18
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 22 of 23




Courts may permit permissive intervention under Rule 24(b) where (1) the intervenor has a claim

or defense that raises questions of law or fact in common with those raised by the original parties,

and (2) the intervention will not unduly delay or prejudice the original parties to the action. Fed.

R. Civ. P. 24(b). Both requirements are met here. First, the Companies seek to participate in the

parties’ preexisting dispute regarding whether the Documents are in the possession, custody, or

control of Plaintiffs. Second, as explained above, a limited intervention will not cause undue delay

or prejudice to the original parties. The Companies should therefore be granted permissive

intervention for the limited purpose of litigating Defendants’ Motion.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant the Companies’ Motion for Leave to

Intervene for the Limited Purpose of Litigating Defendants’ Motion to Compel Plaintiffs’

Production of Their Documents.



 Dated: July 2, 2020                              Respectfully submitted,

                                                   /s/ Margaret E. Krawiec
                                                  Margaret E. Krawiec (DC Bar No. 490066)
                                                  Michael A. McIntosh (DC Bar No. 1012439)
                                                  SKADDEN, ARPS, SLATE, MEAGHER
                                                      & FLOM LLP
                                                  1440 New York Avenue, NW
                                                  Washington, DC 20005
                                                  T: (202) 371-7303
                                                  F: (202) 661-9123
                                                  margaret.krawiec@skadden.com
                                                  michael.mcintosh@skadden,com

                                                  Attorneys for LetterOne, Alfa Bank, and ABHH




                                                19
        Case 1:17-cv-02041-RJL Document 80 Filed 07/02/20 Page 23 of 23




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Memorandum of Points and Authorities in Support of

AO Alfa-Bank, ABH Holdings S.A., and LetterOne’s Motion for Leave to Intervene for the

Limited Purpose of Litigating Defendants’ Motion to Compel Plaintiffs’ Production of Their

Documents was filed electronically by the Clerk of Court on July 2, 2020, using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                                                     /s/ Margaret E. Krawiec_
                                                                     Margaret E. Krawiec




                                                 20
        Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 MIKHAIL FRIDMAN, PETR AVEN, AND
 GERMAN KHAN,

                        Plaintiffs,

 v.                                                          Civil Action No. 17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                        Defendants.



                      DECLARATION OF ALEKSANDR V. BEREZIN

       1.      I am an attorney practicing at my own law office in Moscow, Russia, and have been

a member of the Moscow Bar Chamber since 2002. Prior to that, I was the Director for Corporate

Legal Affairs at ZAO Media Most, a Russian company, a Deputy Managing Director of the

independent Moscow television station TV-6, and an associate at Akin Gump Strauss Hauer &

Feld LLP. I received a law degree with honors from the Moscow Institute of International

Relations, Law Department, in 1994, and an L.L.M. from the New York University School of Law

in 1996. I currently reside with my family in Moscow, Russia.

       2.      In connection with discovery matters in the above-captioned proceedings, I

represent Joint Stock Company Alfa-Bank (“Alfa”).

       3.      I was requested by counsel to Alfa in these proceedings to provide an opinion

under Russian law responding to the following question: whether Mikhail Fridman, Petr Aven,

and German Khan (collectively, the “Plaintiffs”), as indirect shareholders of Alfa, have the legal

right to obtain Alfa’s documents under Russian law. Specifically, I was requested to analyze
         Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 2 of 21




Plaintiffs’ legal rights based on their indirect shareholdings in Alfa (through a direct share

ownership in ABH Holdings S.A., which in turn owns 97.4% of Alfa) and their positions of

authority. For purposes of this analysis, I was requested to consider Plaintiffs’ legal right to

obtain both their own company documents (such as emails stored in their corporate accounts), as

well as all other potentially relevant Alfa documents, even those not created by or distributed to

Plaintiffs.

        4.         For purposes of this analysis, I have used the following information and

documents from https://alfabank.ru, https://www.abhh.lu and(or) http://e-

disclosure.ru/portal/company.aspx?id=1389, unless otherwise specified:

    A) Alfa is 99.99% owned by AO AB Holding, a Russian joint-stock company (“AB

        Holding”). AB Holding is ultimately beneficially owned by ABH Holdings S.A., a

        Luxembourg company (“ABH Holdings”), where Mr. Fridman (32.8632%), Mr. Khan

        (20.9659%) and Mr. Aven (12.4018%) own directly shares of ABH Holdings’ share

        capital.

    B) I have been advised, and therefore assumed, that there is no shareholders’ agreement or

        similar document regulating Mr. Fridman’s, Mr. Khan’s and Mr. Aven’s ownership in

        ABH Holdings.

    C) Mr. Aven is Chairman of the Board of Directors of Alfa (Alfa has a 12-member Board of

        Directors) and Chairman of the Board of Directors of ABH Holdings (ABH Holdings has

        a seven-member Board of Directors); between 1994 and July 2011, he was Alfa’s

        President.

    D) Mr. Fridman is a Member of the Board of Directors of Alfa and Member of the Board of

        Directors of ABH Holdings.




                                                    2
    Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 3 of 21




E) According to Alfa, Mr. Khan was a Member of the Board of Directors of Alfa during the

   periods of (i) December 20, 1990 through November 2, 1998 and (ii) June 29, 2000

   through February 27, 2006.

F) None of the Plaintiffs are currently officers at Alfa.

G) According to Article 16.2 of the Charter (as hereinafter defined), Alfa’s corporate

   governance is structured in three levels: (i) general meeting of shareholders, (ii) Board of

   Directors, and (iii) Executive Board as its collegial executive body and Chairman of the

   Executive Board as Alfa’s chief executive officer.

H) According to the information from the Whois database of RU-Center, one of the largest

   Russian domain registrars and hosting-providers, the domain under alfabank.ru is owned

   by Alfa.

I) Documents:

   i) Alfa’s Charter, as approved on June 27, 2018, as amended (“Charter”);

   ii) Alfa’s Regulation on the Board of Directors, as approved on June 27, 2018 (“Board

       of Directors Regulation”);

   iii) Alfa’s Code of Corporate Governance, as approved on December 2, 2013 (“Code of

       Corporate Governance”);

   iv) Alfa’s Code of Corporate Ethics (“Code of Corporate Ethics”);

   v) Alfa’s Regulations in respect of protection of confidential information, commercial

       and banking secret privilege and internal information limited for disclosure, as

       approved on December 10, 2008 by Order of the Chairman of the Executive Board of

       the Bank No.1305, as amended (“Confidentiality and Commercial Secret

       Regulation”);




                                             3
            Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 4 of 21




           vi) Alfa’s Policy in respect of Personal Data Processing, as approved on December 6,

                2019 by Order of the Bank No.1458 (“Personal Data Processing Policy”).

           5.         The following paragraphs summarize the applicable provisions of the Russian law

and Alfa’s documents.

       A) Russian Federal Law on Information, Information Technologies and Protection of

           Information dated July 27, 2006 (“Federal Law on Information”), as amended:

           i) Proprietor of the information is defined as the person who: (a) created it, or (b)

                obtained by lawful means the right to grant or limit access to such information.1

           ii) Proprietary information may be protected regardless of its form or medium (i.e.,

                taking form of a document, letter, email message etc.) by, inter alia: (a) limiting

                access to such information, and (b) by setting the terms of such access and its

                disclosure;2

           iii) Any information the access to which is lawfully limited, and which is subject to any

                privilege, including the commercial secret privilege, shall be kept confidential, i.e.

                shall not be disclosed by a person who obtained access to such information to any

                third party without its proprietor’s consent.3

       B) Russian Federal Law on Commercial Secret dated July 15, 2004 (“Federal Law on

           Commercial Secret”), as amended:




1
    Art.2, Subsec.5
2
    Art.2, Subsec.1; Art.6, Subsec.3
3
    Art.9, Subsec.4; Art.2, Subsec.7; Art.16, Subsec.1



                                                         4
            Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 5 of 21




           i) Information subject to commercial secret privilege is defined as information of any

               character (production, technical, economic, organizational, etc.), including4 that on

               the results of intellectual activity in the scientific and technical area, as well as

               information on the methods of professional activity, which has actual or potential

               commercial value due to it being unknown to third persons, and which is unavailable

               to third persons.5 This may be interpreted as follows: if a proprietor of the

               information of certain character which is unavailable to third persons and for that

               reason has actual or potential commercial value, has stipulated that such information

               is subject to commercial secret privilege, then the privilege shall protect such

               information in the manner prescribed by the Federal Law on Commercial Secret.

           ii) The commercial secret privilege shall protect the information subject to it such that

               enabling its proprietor to increase its revenues, avoid unjustified expenses, retain its

               position in the market, or to derive other commercial benefits under the existing or

               probable conditions.6

           iii) The proprietor of the information comprising the commercial secret shall have the

               right to, inter alia:7

               (1) determine, in its sole discretion, whether such information shall be subject to the

                      commercial secret privilege;




4
    with certain exceptions named in the Federal Law
5
    Art.3, Subsec.2
6
    Art.3, Subsec.1
7
    Art.6.1, Subsec.2



                                                       5
              Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 6 of 21




                 (2) grant or deny access to such information, as well as set forth the terms of access

                     to such information;

                 (3) demand that persons who were granted access to such information, or who

                     obtained such information inadvertently or by mistake, protect the confidentiality

                     of such information.

              iv) Any employee who was granted access to the information subject to the commercial

                 secret privilege:8

                 (1) shall not disclose such information, or the information which is subject to the

                     commercial secret privilege of the counterparties to agreements with their

                     employer, or use it for personal means;

                 (2) shall be liable to their employer in the event of wrongful disclosure of such

                     information.

              v) Any person who discloses the information subject to the commercial secret privilege

                 shall bear civil or criminal liability for wrongful disclosure of such information.9

              vi) The commercial secret privilege shall take effect provided that the proprietor of the

                 information subject to it applies the following measures:10

                 (1) specification of the information that shall be subject to the commercial secret

                     privilege,

                 (2) limitation of access to such information and approval of the terms of its handling,

                     as well as the procedure of their enforcement,



8
    Art.11
9
    Art.14
10
     Art.10



                                                       6
              Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 7 of 21




                 (3) maintenance of a record of the persons who were granted access to the

                     information subject to the commercial secret privilege, as well as the persons to

                     whom it was transmitted or provided,

                 (4) application of rules on the use of the information subject to the commercial secret

                     privilege by its employees or contractual counterparties,

                 (5) specification on the media or in the text or metadata of the documents containing

                     the information subject to the commercial secret privilege by way of a

                     corresponding reference.

       C) Legal rules in respect of banking secret:

              i) Russian Civil Code provides that:11

                 (1) banks shall guarantee the secret of accounts, deposits, operations on the accounts,

                     as well as other client’s data;

                 (2) any information comprising the banking secret may only be disclosed to the

                     clients and their representatives or otherwise – in the events established by law.

              ii) Russian Federal Law on Banks and Banking Activity dated December 2, 1990

                 (“Federal Law on Banks”), as amended:12

                 (1) all employees of a credit organization shall keep in secret any information about

                     operations, accounts, deposits of its clients and corresponding credit

                     organizations, as well as other information specified by such credit organization.

       D) Russian Federal Law on Personal Data dated July 27, 2006 (“Federal Law on Personal

              Data”), as amended:


11
     Art.857 Subsec.1 and 2
12
     Art.26



                                                       7
               Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 8 of 21




              i) Provides that operators of personal data (as defined in the Federal Law on Personal

                 Data; Alfa falls within that definition) are required, inter alia, to: (1) obtain consent

                 of persons whose personal data is collected to its processing (including their express

                 consent to the cross-border transfer of their personal data), (2) collect and process

                 personal data on a valid and fair basis, for specific and expressly stipulated legitimate

                 purposes, (3) comply with the purposes and rules of data processing, such that only

                 personal data responsive and not excessive in relation to the disclosed purposes may

                 be collected and processed, (4) preserve confidentiality and protection of the collected

                 personal data, (5) retain the collected personal data no longer than it is required in

                 connection with the purposes of its collection whereupon it should be deleted or

                 depersonalized.13

              ii) Under the Federal Law on Personal Data, cross-border transfer of personal data is

                 subject to the 1981 Convention for the Protection of Individuals with regard to

                 Automatic Processing of Personal Data (the “Convention”), of which the United

                 States is not a party. According to the Federal Law on Personal Data, cross-border

                 transfer of personal data to jurisdictions which are not parties to the Convention is

                 subject to an express consent by the persons whose personal data is collected and to

                 other requirements of the Russian laws and international treaties of the Russian

                 Federation.14

       E) Alfa’s Charter (for purposes of this Declaration, the term “Bank” shall mean Alfa):




13
     Art.5-7
14
     Art.12



                                                        8
            Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 9 of 21




           i) Shareholders [of the Bank] shall keep in confidentiality all matters related to the

                Bank’s activities, including during the period of three years after they discontinue to

                be the Bank’s shareholders, and shall not disclose any confidential information about

                the Bank’s activities.15

           ii) All employees and officers of the Bank, its shareholders and their representatives

                shall keep in secret any operations, accounts and deposits of the Bank, its clients and

                corresponding credit organizations, as well as other information specified by the Bank

                to the extent [such specification] does not contradict federal laws.16

           iii) All employees and officers of the Bank, its shareholders and their representatives,

                auditors shall comply with the Bank’s commercial secret privilege. The information

                subject to the Bank’s commercial secret privilege shall be specified in the manner

                prescribed by the Russian law, as approved by the Chairman of the Executive Board

                of the Bank.17

           iv) Any information created, acquired or accumulated in the process of the Bank’s

                activities, as well as other information located in the Bank on paper, magnetic or

                other media and made subject to the commercial secret privilege in the approved

                manner, shall not be sold, transferred, copied, reproduced, exchanged or otherwise

                distributed or replicated in any form without consent by the Bank’s authorized

                persons. The manner of handling the Bank’s information which is subject to the




15
     Sec.8.3, fourth and twelfth paragraphs.
16
     Sec.14.5 of the Charter; Sec.8 of the Code of Corporate Governance
17
     Sec.14.7 of the Charter; Sec.8 of the Code of Corporate Governance



                                                          9
           Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 10 of 21




                Bank’s commercial secret privilege and the liability for its violation shall be

                established by the Chairman of the Executive Board of the Bank.18

           v) Members of the Board of Directors [of the Bank] shall:

                (1) exercise their duties in good faith and reasonably in the interests of the

                    shareholders and the Bank itself […];19

                (2) keep in secret any operations, accounts and deposits of the clients and

                    corresponding credit organizations, as well as other information which is subject

                    to the Bank’s commercial secret privilege in accordance with its internal

                    documents;20

                (3) be liable to the Bank for any undue execution of their duties or damages caused

                    by their willful actions (or omissions to act).21

           vi) The Chairman of the Executive Board of the Bank shall establish the information

                which is subject to the Bank’s commercial secret privilege and the manner of its

                handling.22 Although the Chairman of the Executive Board of the Bank may delegate

                points of his(her) authority to other members of the Executive Board of the Bank and

                certain other Bank’s officers, the Charter does not provide for the delegation of




18
     Sec.14.8 of the Charter; Sec.8 of the Code of Corporate Governance
19
     Sec.18.10 and 20.2 of the Charter; Sec.5.2 of the Board of Directors Regulation; Sec.3 of the Code of Corporate
       Governance
20
     Sec.20.1
21
     Sec.20.2, second paragraph
22
     Sec.19.7, subsec.18



                                                           10
           Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 11 of 21




               his(her) authority to any member of the Board of Directors or the Bank who is not the

               Bank’s officer.23

       F) Alfa’s Board of Directors Regulation:

           i) Members of the Board of Directors shall not disclose or use for personal purposes any

               confidential information on the Bank’s activities, insider information or any

               information which is subject to the Bank’s commercial secret privilege in accordance

               with its internal documents, which became known to them;24

           ii) Any documents or materials on the matters included in the agenda of any Board of

               Directors meeting shall be designated as confidential information which shall not be

               disclosed, made known to third persons or distributed by any means.25

       G) Alfa’s Code of Corporate Governance:

           i) Sets the Bank’s internal rules on, inter alia, the information disclosure. In particular,

               such rules provide for:26

               (1) Information disclosure by the Bank shall ensure informed and well-founded

                      decision-making by the Bank’s shareholders and investors subject to the balance

                      of interests between the Bank and individual shareholders. The information shall

                      also be provided to the Bank’s shareholders, investors and other interested parties

                      in connection with their decision-making on management and investment matters.

                      Sec.2 of the Code of Corporate Governance provides that [the Bank’s]



23
     Sec.19.7-19.10
24
     Sec.5.9
25
     Sec.6.6
26
     Sec.8 of the Code of Corporate Governance



                                                       11
Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 12 of 21




       shareholders shall not use their rights in bad faith. As such, the Bank’s

       information disclosure mechanisms may not be used by individual shareholders in

       pursuit of purposes other than the Bank’s management and their investment

       decision-making.

   (2) The bank shall timely disclose its (a) quarterly reports, (b) information on

       material events, (c) annual reports, (d) annual accounting reports, (e) consolidated

       financial reports, (f) list of affiliates, (g) other information required to be

       disclosed in accordance with the Federal laws and applicable regulations.

   (3) The Bank shall approve its internal regulations detailing the disclosure

       procedures. The disclosure shall be made through all appropriate channels,

       primarily via its website at http://www.alfabank.ru or at http://www.e-

       disclosure.ru/portal/company.aspx?id=1389, which provide for free and

       unencumbered access to the disclosed information.

   (4) The Bank shall also control the access to and the use of insider information in

       accordance with the law, the Charter and the Bank’s internal documents.

ii) Although Sec.3 of the Code of Corporate Governance provides that the members of

   the Board of Directors shall have the right to receive all information required to

   exercise their duties, it follows from the text of this provision that such information

   may only be made available to the members of the Board of Directors for purposes of

   exercising their duties, and not for any other purposes.

iii) To clarify, nothing in the Code of Corporate Governance, other internal Alfa

   documents or the Russian law applicable to the rights of shareholders and investors




                                          12
           Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 13 of 21




                requires Alfa to mandatorily disclose any correspondence to any party to which is

                Alfa’s employees or members of its Board of Directors.

           iv) All laws and documents analyzed for purposes of this Declaration deal only with the

                concept of direct shareholding, and do not grant any rights to indirect shareholders.

       H) Alfa’s Code of Corporate Ethics:

           i) The volume of information disclosed to [the Bank’s] clients and business partners

                shall be commensurable to the volume of banking services provided to them and shall

                otherwise comply with Russian law, the Code of Corporate Ethics and other internal

                documents.27

           ii) Any information about the Bank’s employees, [the Bank’s] internal structure,

                operation procedures, cashflow, about the operations, accounts and deposits of [the

                Bank’s] clients, business partners and representatives of the state or municipal

                authorities shall be confidential unless the mandatory disclosure of such information

                is required by Russian law. All employees of the Bank (including members of the

                Board of Directors) shall assume confidentiality undertakings.28

           iii) The Code of Corporate Ethics provides that its rules shall have equal force for all

                employees, members of the Board of Directors and members of the Executive Board

                of the Bank.29

       I) Alfa’s Confidentiality and Commercial Secret Regulation:




27
     Sec.11.2
28
     Sec.11.5
29
     Sec.2.2



                                                     13
           Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 14 of 21




           i) Sets forth and details the manner of handling the Bank’s confidential information, the

                information subject to the banking and commercial secret privilege and other

                information which is limited for disclosure (“Information Restricted for Disclosure”).

           ii) The Bank shall be the proprietor of any Information Restricted for Disclosure which

                has been obtained by the Bank by lawful means. The Bank shall have the exclusive

                rights to any Information Restricted for Disclosure which has been obtained or

                created by the Bank’s employees in connection with their employment duties.30

           iii) The Bank as the proprietor of the Information Restricted for Disclosure shall, inter

                alia:31

                (1) establish, modify or cancel, in its sole discretion, the commercial secret privilege

                    over it;

                (2) use the Information Restricted for Disclosure for its own needs and purposes;

                (3) grant or deny access to the Information Restricted for Disclosure, as well as set

                    forth the terms of such access;

                (4) protect its rights in connection with use of the Information Restricted for

                    Disclosure.

           iv) The Chairman of the Executive Board of the Bank shall:32

                (1) identify which information shall be included in the Information Restricted for

                    Disclosure;




30
     Sec.5.1 and 5.3.6
31
     Sec.5.2
32
     Sec.2.1



                                                      14
           Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 15 of 21




                (2) approve and enforce other internal regulations of the Bank in respect of handling

                     of the Information Restricted for Disclosure.

           v) Any modifications to the list of the Information Restricted for Disclosure shall be

                subject to the proposal by the Bank’s internal departments and divisions and if

                confirmed by the security and legal departments of the Bank, shall be approved by the

                Chairman of the Executive Board of the Bank.33

           vi) The Bank’s internal departments and divisions, including its security department,

                shall ensure the implementation of and the compliance with the Confidentiality and

                Commercial Secret Regulation.34

           vii) It follows from the provisions of the Confidentiality and Commercial Secret

                Regulation, as well as other Bank’s internal documents reviewed above, that a

                member of the Board of Directors of the Bank may not disclose any of the Bank’s

                information without (a) an independent review of whether such information falls

                within the Information Restricted for Disclosure by the appropriate internal

                department of Bank, including its security department, and (b) the approval of the

                Chairman of the Executive Board of the Bank.

       J) Alfa’s Personal Data Processing Policy:

           i) Sets forth and details the rules in respect of collection and processing of personal data

                by the Bank, including the purposes for which the personal data is collected and

                processed. Provides that cross-border transfer of personal data shall be subject to a

                written consent by the persons whose personal data is collected and processed and


33
     Sec.4.1
34
     Sec.2.2, 2.3, 6.2 and 6.3



                                                     15
             Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 16 of 21




                also subject to such purposes of the personal data collection and processing as set

                forth in the Personal Data Processing Policy.35

             ii) The purposes of the personal data collection and processing set forth in the Personal

                Data Processing Policy do not include the use of personal data for purposes of the

                litigation where Alfa’s shareholders or directors are parties.36 Any company

                documents (such as emails stored in corporate accounts), as well as all other

                potentially relevant Alfa documents may contain personal data collected and

                processed by Alfa, and their provision in these proceedings will very likely involve

                cross-border transfer of such personal data from Russia to the United States.

                Therefore, the use of such personal data for purposes of these proceedings and its

                cross-border transfer to the United States may require (1) a separate express written

                consent of the persons whose personal data is included in the documents provided, or

                (2) deletion or depersonalization of the data from such documents.

             iii) Compliance with the Personal Data Processing Policy is subject to the review by the

                Bank officer responsible for the organization of personal data processing who is

                appointed by the Chairman of the Executive Board of the Bank.37 Therefore, any

                matters or questions under the Personal Data Processing Policy, as well as the manner

                of handling the documents containing personal data are subject to the action by such

                officer, and not to the authority of the Bank’s shareholders or members of its Board of

                Directors.



35
     Sec.7.6, 7.7
36
     Sec.4
37
     Sec.3 and 12



                                                     16
           Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 17 of 21




           6.        Conclusion.

       A) According to Art.2 subsec.5 of the Federal Law on Information, any person who created

           any information or obtained by lawful means the right to grant or limit access to the

           information, regardless of its medium or form, is the proprietor of such information.

           According to Sec.14.8 of the Charter and Sec.8 of the Code of Corporate Governance,

           any information created, acquired or accumulated in the process of the Bank’s activities,

           as well as other information located in the Bank on paper, magnetic or other media and

           made subject to the commercial secret privilege in the approved manner, shall not be

           sold, transferred, copied, reproduced, exchanged or otherwise distributed or replicated in

           any form without consent by the Bank’s authorized persons. According to Sec.5.3.6 of

           the Confidentiality and Commercial Secret Regulation, the Bank shall be the proprietor

           of any Information Restricted for Disclosure which has been obtained by the Bank by

           lawful means and shall have the exclusive rights to any Information Restricted for

           Disclosure which has been obtained or created by the Bank’s employees in connection

           with their employment duties. According to Sec.2.2 of the Code of Corporate Ethics, its

           rules shall have equal force for all employees, members of the Board of Directors and

           members of the Executive Board of the Bank. Members of the Board of Directors, in

           fact, have the same or higher standards of duty owed to the Bank in general and in respect

           of the Information Restricted for Disclosure, in particular.38

       B) It follows from the application of the above rules that the Bank is the prima facie

           proprietor of any information which is contained or stored on any media and in any form

           (whether in a file, document or in an email message) created or lawfully obtained by it,


38
     See 5.E)v), 5.F)i)-5.F)ii) supra



                                                    17
   Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 18 of 21




   including that located on the corporate domain alfabank.ru. The fact that the Bank’s

   employees or members of its Board of Directors placed any information in email

   messages sent via accounts on the Bank’s corporate domain is the evidence that such

   information has been created or used in connection with their employment or directorship

   duties and as such, is subject to proprietary rights of the Bank.

C) The Bank as the proprietor of the information regulates the terms of access to it, the

   manner of its handling, including the election of any privilege applicable to it, at its sole

   discretion. Therefore, only the Bank may waive any privilege in respect of such

   information or remove any restrictions in respect of access to it, its disclosure or

   distribution. Similarly, the Bank is the only proper respondent or defendant in any

   proceedings or procedural actions, the subject-matter of which is enforcement of the

   disclosure of such information. Even if any member of the Bank’s Board of Directors

   mishandled any Information Restricted for Disclosure, such action does not constitute a

   waiver of any privilege nor does it amount to the removal of any restrictions in respect of

   such information, but may only serve as grounds for such member of the Bank’s Board of

   Directors liability.

D) According to Sec.8.3 of the Charter, the [Bank’s] shareholders shall keep in

   confidentiality all matters related to the Bank’s activities, including during the period of

   three years after they discontinue being the Bank’s shareholders, and shall not disclose

   any confidential information about the Bank’s activities. According to Sec.14.5 and 14.7

   of the Charter and Sec.8 of the Code of Corporate Governance, all of the Bank’s

   shareholders and their representatives shall comply with the Bank’s banking and

   commercial secret privilege. According to Sec.8 of the Code of Corporate Governance,




                                             18
   Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 19 of 21




   any information which is subject to disclosure to the Bank’s shareholders, investors and

   general public on the basis of the applicable legal requirements shall be made available

   through all appropriate channels, primarily via the Bank’s website at

   http://www.alfabank.ru or via the website of the Center of Corporate Information

   Disclosure at http://www.e-disclosure.ru/portal/company.aspx?id=1389, which provide

   for free and unencumbered access to the disclosed information.

E) As follows from Sec.2 and 8 of the Code of Corporate Governance, information provided

   to the Bank’s shareholders, investors and other persons is provided with the aim to ensure

   informed and well-founded decision-making by the Bank’s shareholders and investors

   subject to the balance of interests between the Bank and individual shareholders. The

   Bank’s shareholders shall not use their rights in bad faith. Therefore, the Bank’s

   information disclosure mechanisms may not be used by individual shareholders in pursuit

   of purposes other than the Bank’s management and their investment decision-making.

F) According to Sec.14.7, 14.8, 19.7 subs.18 of the Charter, Sec.8 of the Code of Corporate

   Governance, Sec.2.1, 2.2., 2.3, 4.1, 6.2 and 6.3 of the Confidentiality and Commercial

   Secret Regulation, all matters in respect of determination as to which information

   constitutes the Information Restricted for Disclosure, as well as access to, disclosure and

   handling of the Information Restricted for Disclosure are subject to the authority of the

   Chairman of the Executive Board of the Bank in consultations with the appropriate

   departments of the Bank. Therefore, the Chairman of the Executive Board of the Bank,

   in consultations with the appropriate departments of the Bank, but not the Board of

   Directors of the Bank or any member thereof, has the sole right to determine if the

   information (i) is subject to any other person’s proprietary rights, (ii) constitutes the




                                             19
       Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 20 of 21




       Information Restricted for Disclosure, (iii) is subject to any privilege or restrictions (and

       if so, to which), as well if such privilege or restrictions is waivable and may be waived.

       7.       The contents of the above is subject to the following qualifications and

reservations:

   A) This Declaration is prepared addressing the specific questions identified herein and shall

       not be construed as extending to any other matter.

   B) In this Declaration, Russian legal terms and concepts are expressed by way of translation

       into English language and therefore may not be identical to the concepts described by the

       same English terms as they exist under the laws of other jurisdictions.

   C) Any information or statement provided herein is so provided as of the date of this

       Declaration.

   D) All copies of Alfa’s internal documents referred to herein and available from the sources

       specified herein or otherwise provided to the undersigned are complete and conform to

       the originals; each of such Alfa’s internal documents was duly approved in accordance

       with Alfa’s Charter or the applicable law, is valid, has not been cancelled and is in full

       force and effect on the date hereof.




                                                 20
Case 1:17-cv-02041-RJL Document 80-1 Filed 07/02/20 Page 21 of 21
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 1 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 2 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 3 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 4 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 5 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 6 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 7 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 8 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 9 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 10 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 11 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 12 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 13 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 14 of 15
Case 1:17-cv-02041-RJL Document 80-2 Filed 07/02/20 Page 15 of 15
Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 1 of 44




            EXHIBIT 1
     Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 2 of 44




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA




MIKHAIL FRIDMAN, PETR AVEN, AND
GERMAN KHAN,

                 Plaintiffs,

v.                                            Civil Action No. 17-2041-RJL

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

                 Defendants.


      INTERVENORS’ MEMORANDUM OF POINTS AND AUTHORITIES
         IN OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL
           PLAINTIFFS’ PRODUCTION OF THEIR DOCUMENTS
           Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 3 of 44




                                                    TABLE OF CONTENTS



PRELIMINARY STATEMENT .....................................................................................................1

BACKGROUND .............................................................................................................................2

I.        The Companies’ Corporate Structures .................................................................................2

          A.         LetterOne .................................................................................................................2

          B.         Alfa ..........................................................................................................................2

II.       The Companies’ Proactive Outreach to Defendants ............................................................2

          A.         The Companies’ Denial of Plaintiffs’ Requests for Documents ..............................3

          B.         The Companies’ Repeated Offers to Produce Responsive Documents to
                     Defendants ...............................................................................................................5

ARGUMENT ...................................................................................................................................7

I.        The Court Should Deny Defendants’ Motion to Compel as Premature. .............................7

II.       The Plaintiffs Lack the Legal Right or Authority to Obtain the Companies’
          Documents .........................................................................................................................14

          A.         Plaintiffs Lack the Legal Right or Authority to Obtain Alfa Bank’s
                     Documents .............................................................................................................15

          B.         Plaintiffs Lack the Legal Right or Authority to Obtain LetterOne’s
                     Documents .............................................................................................................17

III.      Plaintiffs Do Not Have The Practical Ability To Obtain The Companies’
          Documents .........................................................................................................................19

          A.         Plaintiffs’ Leadership Positions and Ownership Interests Do Not Give
                     Them Control of the Documents............................................................................21

                     1.         Plaintiffs Do Not Have Control Over the Companies’ Documents
                                Simply Because They Are Officers, Directors, and Founders ...................21

                     2.         Plaintiffs’ Interests in the Companies Do Not Give Plaintiffs
                                Access to Company Documents ................................................................24

          B.         Plaintiffs Do Not Have Influence Over Other Corporate Officers and
                     Board Members ......................................................................................................27

                                                                        i
           Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 4 of 44




          C.         Defendants Mischaracterize the Companies’ “Stake” in This Litigation ..............30

          D.         Plaintiffs Are Not Holding Themselves Out as Controlling the Companies
                     and Shielding Documents ......................................................................................31

          E.         Defendants Fail to Establish Close Coordination Between the Companies
                     and Plaintiffs ..........................................................................................................33

          F.         Plaintiffs’ Use of Email Does Not Give Them the Practical Ability to
                     Obtain All Documents from the Companies ..........................................................34

          G.         Plaintiffs Have Made a Good Faith Effort to Obtain Documents ..........................36

CONCLUSION ..............................................................................................................................37




                                                                      ii
           Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 5 of 44




                                              TABLE OF AUTHORITIES

                                                              CASES

Afros S.P.A. v. Krauss-Maffei Corp.,
       113 F.R.D. 127 (D. Del. 1986) ..........................................................................................31

Annunziato v. Collecto, Inc.,
      304 F.R.D. 360 (E.D.N.Y. 2015) .................................................................................28, 35

Appleton Papers, Inc. v. George A. Whiting Paper Co.,
       No. 08-C-16, 2009 WL 2408898 (E.D. Wis. July 31, 2009) .......................................32, 33

In re Application of Bloomfield Investment Resources Corp.,
       315 F.R.D. 165 (S.D.N.Y. 2016) .................................................................................24, 34

Bush v. Ruth’s Chris Steak House, Inc.,
       286 F.R.D. 1 (D.D.C. 2012)...............................................................................................20

Chevron Corp. v. Donziger,
      296 F.R.D. 168 (S.D.N.Y. 2013) .......................................................................................32

Chevron Corp. v. Salazar,
      275 F.R.D. 437 (S.D.N.Y. 2011) .......................................................................................35

City of Harper Woods Employees’ Retirement System v. Olver,
        589 F.3d 1292 (D.C. Cir. 2009) .........................................................................................14

Cohen v. Horowitz,
      No. 07 Civ. 5834 (PKC), 2008 WL 2332338 (S.D.N.Y. June 4, 2008) ......................10, 20

Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Philips Petroleum
     Co.,
     105 F.R.D. 16 (S.D.N.Y. 1984) .........................................................................................31

Cooper Industries, Inc. v. British Aerospace, Inc.,
      102 F.R.D. 918 (S.D.N.Y. 1984) .......................................................................................35

Edgar v. MITE Corp.,
       457 U.S. 624 (1982) ...........................................................................................................14

In re Flag Holdings, Ltd. Securities Litigation,
        236 F.R.D. 177 (S.D.N.Y. 2006) .................................................................................34, 35

Gross v. Lunduski,
       304 F.R.D. 136 (W.D.N.Y. 2014) ......................................................................................30

In re Kidd,
        No. 3:20-MC-00016-TOF, 2020 WL 2404928 (D. Conn. May 12, 2020) ........................23
                                                                  iii
           Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 6 of 44




Kifle v. Parks & History Ass’n,
        No. Civ. A., 98-00048 (CKK), 1998 WL 1109117 (D.D.C. Oct. 15, 1998) .....................11

McKesson v. Islamic Republic of Iran,
      185 F.R.D. 70 (D.D.C. 1999) .............................................................................................33

Mindspirit, LLC v. Evalueserve Ltd.,
      346 F. Supp. 3d 552 (S.D.N.Y. 2018)................................................................................14

New York ex rel. Boardman v. National Railroad Passenger Corp.,
      233 F.R.D. 259 (N.D.N.Y. 2006) ......................................................................................32

*Norex Petroleum Ltd. v. Chubb Insurance Co. of Can.,
      384 F. Supp. 2d 45 (D.D.C. 2005) .........................................................................19, 22, 24

Royal Park Investment SA/NV v. Deutsche Bank National Trust Co.,
       314 F.R.D. 341 (S.D.N.Y. 2016) .......................................................................................11

Shcherbakovskiy v. Da Capo Al Fine, Ltd.,
      490 F.3d 130 (2d Cir. 2007)...................................................................................14, 21, 25

Shcherbakovskiy v. Seitz,
      No. 03 CV 1220 RPP, 2010 WL 3155169 (S.D.N.Y. July 30, 2010), aff’d, 450 F.
      App’x 87 (2d Cir. 2011).........................................................................................25, 28, 29

Tavoulareas v. Piro,
      93 F.R.D. 11 (D.D.C. 1981) ...............................................................................................36

Tomlinson v. El Paso Corp.,
      245 F.R.D. 474 (D. Colo. 2007) ........................................................................................28

*U.S. International Trade Commission v. ASAT, Inc.,
       411 F.3d 245 (D.C. Cir. 2005) ...............................................................................20, 25, 30

U.S. Philips Corp. v. Synergy Dynamics International, LLC,
       No. 2:05-cv-00577-PWP-GWF, 2007 WL 9734384 (D. Nev. July 9, 2007) ....................23

United States v. Funds Held in the Name or for the Benefit of Wetterer,
       210 F.3d 96 (2d Cir. 2000).................................................................................................14

*In re Vivendi Universal, S.A. Securities Litigation,
        No. 02 Civ. 5571 (RJH) (HBP), 2009 WL 8588405 (S.D.N.Y. July 10, 2009) ..........14, 15

Weaver v. Gross,
      107 F.R.D. 715 (D.D.C. 1985) ...........................................................................................22

                                                            RULES

Federal Rule of Civil Procedure 34 ...................................................................................14, 19, 21
                                                                iv
          Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 7 of 44




                                             OTHER AUTHORITIES

7 Moore’s Federal Practice § 34.14(2)(b) (2004) ..........................................................................19

U.S. Department of State—Bureau of Consular Affairs, Russian Federation,
       https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
       Information/RussianFederation.html ...................................................................................7

Wright & Miller, Fed. Prac. & Proc. § 2210..................................................................................19




                                                              v
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 8 of 44




                               PRELIMINARY STATEMENT

       Forsaking good-faith cooperation for adversarial litigation, Defendants seek to burden this

Court with unnecessary motions practice. Taken at face value, the crux of Defendants’ motion to

compel is that they are unable to obtain potentially relevant documents from AO Alfa-Bank (“Alfa

Bank”) and LetterOne (collectively, the “Companies”), and that this Court’s intervention is

necessary to ensure that Defendants are not prejudiced going forward. But the record belies

Defendants’ tale and defeats the cornerstone of their motion. The Companies, in fact, proactively

reached out to Defendants on multiple occasions to negotiate the production of potentially relevant

documents. As a concrete and significant sign of good faith, the Companies even offered to

produce relevant documents in the absence of formal process and without forcing Defendants to

invoke the unwieldy procedures for obtaining foreign documents in the normal course. Defendants

stonewalled these overtures and substantial accommodations, refusing to engage even in

preliminary discussions with the Companies to determine whether a mutually agreeable resolution

was possible.

       Defendants’ stubborn refusal to engage with the Companies dooms their motion. Had

Defendants participated in a good-faith dialogue with the Companies, this motion might well have

been mooted. At the very least, such discussions likely would have narrowed the issues in dispute

and reduced the litigation burdens on the parties and this Court. Because Defendants blocked all

efforts at cooperation, their claims of prejudice are insufficient and speculative and should be

rejected. And no amount of mudslinging and conjecture from Defendants about the Companies’

purported hidden motives can distract from the blatant prematurity of this motion. Accordingly,

the Court should deny the motion as premature and order Defendants to negotiate in good faith

with the Companies in an effort to resolve all outstanding issues without resort to burdensome

motions practice.
                                                1
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 9 of 44




       Even if the Court proceeds to consider the merits of Defendants’ motion, it should rule that

the Companies’ documents are not within the possession, custody, or control of Plaintiffs.

Plaintiffs lack the legal authority to obtain the documents that Defendants seek under the relevant

foreign law. As foreign local counsel from Russia and Luxembourg explain, neither Plaintiffs’

interests relating to Alfa Bank and LetterOne nor their positions of authority within Alfa Bank and

LetterOne grant them any legal rights to obtain the requested documents. Further, it is Defendants’

burden to establish that Plaintiffs have the practical ability to obtain the documents from the

Companies, and Defendants fail to satisfy that burden, particularly in light of the obstacles to

production detailed in the reports of foreign local counsel and Defendants’ refusal to engage with

the Companies.

                                         BACKGROUND

I.     THE COMPANIES’ CORPORATE STRUCTURES

       A.      LetterOne

       LetterOne is comprised of LetterOne Investment Holdings S.A. and LetterOne Holdings

S.A. The LetterOne entities are formed under Luxembourgian law, with headquarters in

Luxembourg and offices in England and Gibraltar.

       B.      Alfa

       AO Alfa-Bank (“Alfa Bank”) is a joint stock company formed under Russian law with its

headquarters in Russia. Alfa Bank is part of a larger group of entities informally referred to as the

Alfa Group (“Alfa”). ABH Holdings S.A. (“ABHH”), a Luxembourg company formed under

Luxembourg law, serves as Alfa Bank’s indirect parent company.

II.    THE COMPANIES’ PROACTIVE OUTREACH TO DEFENDANTS

       The record makes two points perfectly clear. First, the Companies expressly rejected

Plaintiffs’ requests for Company documents, and Plaintiffs and the Companies repeatedly have

                                                 2
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 10 of 44




communicated this to Defendants. Second, the Companies have reached out to Defendants on

multiple occasions to negotiate the production of documents in good faith—offering to disclose

responsive documents in the absence of a subpoena and without requiring Defendants to invoke

the Hague Evidence Convention or letters rogatory process and proposing a reasonable date range

to produce documents relevant to the truth or falsity of the defamatory statements at issue—and

Defendants have stonewalled at every turn, preferring to burden this Court with unnecessary and

premature motions practice.

       A.      The Companies’ Denial of Plaintiffs’ Requests for Documents

       As counsel for both Plaintiffs and the Companies have explained to counsel for Defendants

on a number of occasions, the Companies expressly rejected Plaintiffs’ request for access to and

use of company documents for purposes of this litigation. In December 2019, as the parties began

considering issues related to party document production, Plaintiffs’ counsel, on behalf of Plaintiffs,

spoke to the Companies’ counsel and requested that Plaintiffs be given access to company

documents (including their emails for purposes of reviewing and producing responsive documents

to Defendants). That same month, counsel for the Companies, on behalf of the Companies, denied

Plaintiffs’ request on the basis that Plaintiffs’ emails generated using work email addresses and

other documents generated on work-based platforms or databases are within the exclusive

possession, custody, or control of the Companies.

       In March 2020, as the parties began to engage in the substantive meet-and-confer process

regarding their production obligations, Plaintiffs, through their counsel, once more requested

access to and use of the Companies’ documents for this litigation. Counsel for the Companies

informed LetterOne Investment Holdings S.A. and LetterOne Holdings S.A. (which compose the

LetterOne Group) of Plaintiffs’ request and it was confirmed that Plaintiffs lack unfettered access

to company documents and that LetterOne refused to grant them access to and use of company
                                                  3
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 11 of 44




documents for review and production in this litigation. Counsel for the Companies also informed

ABHH of the Plaintiffs’ request and the request was discussed by Alfa. Counsel for the Companies

received confirmation from both ABHH and Alfa Bank that Plaintiffs’ request had been considered

and rejected and that those entities refused to grant Plaintiffs access to and use of company

documents for review and production in this litigation.

       Both Plaintiffs and the Companies have been transparent about the Companies’ position

throughout this litigation. As far back as November 2019, when serving their objections to

Defendants’ first requests for production of documents, Plaintiffs made clear that they were “not

responding on behalf of” the Companies. Dkt. 78-5, at 4–5. Throughout the duration of the meet-

and-confer process, moreover, Plaintiffs reaffirmed and emphasized that they had requested

potentially relevant documents from the Companies, and that the Companies had refused on the

ground that such documents belong to, and are within the exclusive possession, custody, or control

of, the Companies. See, e.g., Dkt. 78-9, at 2 (Apr. 2, 2020 email); Dkt. 78-11, at 6 (Apr. 24, 2020

letter); Dkt. 78-13, at 3 (May 15, 2020 letter); Dkt. 78-17, at 4 (June 2, 2020 letter). Were that not

enough, the Companies themselves proactively reached out to Defendants to make clear that the

Companies had refused Plaintiffs’ requests for access to and use of documents for purposes of this

litigation. Dkt. 78-32, at 2 (May 1, 2020 email) (“On behalf of the plaintiffs, CLM asked whether

Alfa and LetterOne would give them access to such documents for use in the Bean litigation. On

behalf of Alfa and LetterOne, we denied that request on the basis that such documents are within

the possession, custody, or control of Alfa or LetterOne.”); Dkt. 78-33, at 2 (May 8, 2020 email)

(“Alfa and LetterOne rejected the plaintiffs’ request for access to and the use of company

documents for purposes of this litigation.”).




                                                  4
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 12 of 44




       B.      The Companies’ Repeated Offers to Produce Responsive Documents to
               Defendants

       In a good-faith effort to provide Defendants with documents related to this case and to

resolve production issues without burdening the Court with unnecessary motions practice, counsel

for the Companies proactively reached out to counsel for Defendants on two separate occasions.

Dkt. 78-32, at 2 (May 1, 2020 email); Dkt. 78-33 (May 8, 2020 email).

       In a May 1, 2020 email to counsel for Defendants, counsel for the Companies explained

that the Companies “are willing to work with you to produce documents related to the matters at

issue in the Bean litigation.” Dkt. 78-32, at 2. Specifically, counsel explained that the Companies

“are willing to negotiate with you in good faith—in the absence of a subpoena—and to consider

producing documents without requiring compliance with the Hague Evidence Convention and

letters rogatory procedures provided that we are able to come to a mutual agreement as to the

scope of any request.” Id. (emphasis added). Counsel expressed the “hope . . . that we can reach

a mutually agreeable resolution that avoids the need to litigate these issues” before this Court and

asked counsel for Defendants for a call to discuss the requests and production. Id.

       After counsel for Defendants largely ignored the Companies’ accommodative proposal,

counsel for the Companies repeated this good-faith offer to negotiate and produce responsive

documents in a May 8, 2020 email. Counsel noted that, because responsive documents are located

in foreign countries, Defendants “in the normal course would be required to invoke the Hague

Evidence Convention or the letters rogatory process to obtain responsive documents.” Dkt. 78-

33, at 2. “In recognition of the[] difficulties” in obtaining documents through these “cumbersome”

processes and “out of a desire to avoid unnecessary litigation,” counsel for the Companies repeated

their “offer[] to negotiate with . . . [D]efendants in good faith and to produce responsive documents,

provided that we are able to settle on a mutually agreeable scope of production.” Id. Not only


                                                  5
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 13 of 44




that, counsel for the Companies noted that they were “prepared to search for and produce

documents from . . . [P]laintiffs’ Alfa and LetterOne email accounts that relate to the truth or falsity

of the allegedly defamatory allegations in CIR 112 and are dated within a reasonable time period.”

Id. Counsel closed by proposing once more to discuss the issues with counsel for Defendants on

a phone call. Id. Once more, counsel for Defendants refused to discuss non-adversarial options

for working through document production.1

       Having rebuffed the Companies’ genuine efforts to accommodate their litigation needs and

evidently preferring to leapfrog the standard meet-and-confer process, Defendants headed straight

to motions practice by filing a motion to compel.




1
    In addition to direct outreach by the Companies, counsel for Plaintiffs consistently informed
    Defendants that the Companies stood willing and ready to negotiate the production of
    documents in good faith. See, e.g., Dkt. 78-8, at 6 (Mar. 12, 2020 letter) (providing the name
    and law firm of counsel for the Companies); Dkt. 78-9, at 2 (Apr. 2, 2020 email) (explaining
    that counsel for the Companies “would handle directly any specific discovery requests made
    by Defendants for Alfa or LetterOne ESI or documents”); Dkt. 78-11, at 6 (Apr. 24, 2020
    letter) (noting that counsel for Plaintiffs “have conveyed to [counsel for Defendants] verbally
    that you should contact [counsel for the Companies] and that we understand that such counsel
    intended to act in good faith with respect to discovery from the entities,” and “urg[ing]”
    Defendants to contact the Companies’ counsel, “who have expressed their willingness to work
    cooperatively with you to resolve any issues short of litigation”); Dkt. 78-13, at 4 (May 15,
    2020 letter) (“We understand that counsel for Alfa and LetterOne is willing to discuss
    Defendants’ requests for documents, perhaps without requiring that Defendants serve a
    subpoena or follow foreign service formalities, thus your claim of prejudice is, at best,
    premature.”); Dkt. 78-17, at 4 (noting that counsel for the Companies has not “taken the
    position that Defendants must obtain the entity documents via the Hague Convention or other
    foreign service formalities” and “again encourag[ing] you to take the opportunity to
    communicate with counsel for Alfa and LetterOne to obtain discovery from the entities you
    believe necessary for your clients’ defense”).

                                                   6
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 14 of 44




                                         ARGUMENT

I.      THE COURT SHOULD DENY DEFENDANTS’ MOTION TO COMPEL AS
        PREMATURE

        As a threshold matter, the Court need not—and should not—wade through the thicket of

legal and factual issues presented by Defendants’ motion to compel. In light of the demonstrated

record of the Companies’ good-faith offers to negotiate, there is every reason to believe that

Defendants’ document requests can be accommodated through negotiation, sparing the Court the

burden of analyzing the fact-laden question whether Plaintiffs have possession, custody, or control

of the Companies’ documents. Accordingly, the Court should deny Defendants’ motion as

premature and order Defendants to engage in a good-faith meet-and-confer process with the

Companies.

        As detailed above, the Companies have made concerted and substantial efforts to

accommodate Defendants’ document requests and clear any impediments that might stand in the

way of a meaningful production. The Companies expressed their willingness to permit Defendants

to bypass the Hague Evidence Convention and the letters rogatory process. In the ordinary course,

Defendants could obtain Company documents only through the formal procedures spelled out in

the Hague Evidence Convention or other diplomatic processes, which can be cumbersome at best

and limit the amount of information that a party can obtain. And, as a practical matter, Defendants

would have been blocked from obtaining any documents located in Russia, which is not a signatory

to the Hague Evidence Convention and refuses to cooperate with requests for evidence submitted

via letters rogatory.2 In recognition of the burdens imposed on Defendants by forcing them to



2
     See U.S. Department of State—Bureau of Consular Affairs, Russian Federation,
     https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
     Information/RussianFederation.html.

                                                7
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 15 of 44




navigate these channels, the Companies offered to produce documents outside the bounds of

formal diplomatic frameworks in the interest of proactively seeking to protect the Companies’

interests in their documents.

       Likewise, the Companies agreed to negotiate and produce documents in the absence of a

subpoena. Without this concession by the Companies, Defendants would have been required to

invoke diplomatic processes to serve subpoenas on the Companies—a tedious endeavor whenever

seeking documents abroad and nearly impossible in Russia. The Companies’ good faith thus

spared Defendants’ the time and expense of serving a subpoena in a foreign county for LetterOne’s

documents and made it possible for them to obtain documents from Alfa Bank in Russia.3

       As a further accommodation and sign of good faith, the Companies proactively set out the

universe of documents that they proposed disclosing.         The Companies agreed to produce

documents related to the truth or falsity of the allegations in CIR 112 dated within a “reasonable

time period.” Dkt. 78-33, at 2. And, in the event that Defendants had concerns about the

production proposal or the substance of disclosure, the Companies urged counsel for the

Defendants to begin a dialogue with the Companies to resolve all outstanding issues.

       Unfortunately and disappointingly, Defendants greeted the Companies’ significant

concessions and good-faith efforts with stonewalling. Defendants’ only substantive response prior

to filing the motion to compel was the following: “We have your email. It is Defendants’ position

that these documents are in Plaintiffs’ control, and that Plaintiffs cannot proceed with their case

without reviewing and producing them. Thank you.” Id. at 2. Defendants offered no justification



3
    The Companies will of course continue to negotiate in good faith from the position that it is
    not necessary for Defendants to serve a subpoena on the Companies or invoke diplomatic
    processes in the event that Defendants’ withdraw their motion to compel or this Court denies
    the Defendants’ motion to compel.

                                                8
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 16 of 44




for their steadfast refusal to engage with the Companies. Had they identified the perceived

problems, if any, with the Companies’ proposal, Defendants and the Companies might well have

worked through their issues in a cooperative manner and reached a mutually agreeable resolution.

       Instead, Defendants broke off all communication with the Companies and filed this motion.

In doing so, Defendants call on this Court to undertake what they frankly concede is a “highly fact-

specific” inquiry. Defs.’ Br. at 18. Indeed, Defendants’ brief underscores the burden on this Court,

devoting over a page simply to listing the “number of factors” that courts must analyze when

determining whether a party has possession, custody, or control of specified documents. Id. at 18–

19 (listing “a variety of non-exclusive factors,” including “whether the litigating party’s

involvement in the non-party corporation is sufficient to give him control of the board; the extent

of the litigating party’s ownership interest in the non-party corporation; the degree to which the

litigating party can influence the leadership of the non-party corporation; whether the litigating

party is ‘an officer, director or shareholder’ of the non-party corporation; whether the litigating

party ‘founded, ran, and housed’ the non-party corporation; . . . whether the litigating party and

the non-party have ‘a common interest in this litigation’”; “whether the litigating party has ‘access

to documents when the need arises in the ordinary course of business’; whether the litigating party

is an agent of the non-party corporation; and ‘any benefit or involvement by the non-party

corporation in the transaction’ at issue”). Rather than expend considerable resources to evaluate

these nine “non-exclusive factors,” the Court should require Defendants first to negotiate with the

Companies in an effort to resolve this dispute outside of court.

       What Defendants want, at bottom, is to have their cake and eat it too. To justify their

efforts to obtain Company documents, Defendants earnestly seek to treat the Companies as parties

to the litigation, artificially and erroneously synonymizing them with Plaintiffs. At the same time,



                                                 9
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 17 of 44




however, Defendants refuse to carry out the obligations that underlie party discovery, altogether

bypassing the meet-and-confer process. The Court should not reward Defendants’ intransigence

by classifying the Companies as virtual parties to this litigation, thereby opening their files to

Defendants by way of Plaintiffs, while at the same time relieving Defendants of their obligation to

negotiate in good faith before rushing to seek judicial intervention. Rather, the Court should

enforce the normal order of operations by denying this motion as premature and requiring

Defendants to resolve the dispute through negotiation. See Cohen v. Horowitz, No. 07 Civ. 5834

(PKC), 2008 WL 2332338, at *2 (S.D.N.Y. June 4, 2008) (“[E]ven where there is no legal or

practical impediment [to a party’s ability to obtain the requested documents], a Court may properly

require the party seeking the documents to endeavor to obtain them from the non-party in the first

instance.”).

       Although largely ignoring the inconvenient issue of the prematurity of their motion,

Defendants seek to justify their brush-off of the Companies in two primary ways. Neither is

persuasive.

       First, Defendants claim that seeking documents from the Companies will prejudice them.

As an initial matter, however, Defendants do not argue that simply participating in the meet-and-

confer process with the Companies to try to find common ground will harm them. Nor can they.

At a minimum, then, the Court should direct Defendants to engage in such conversations before

launching motions practice.

       In any event, Defendants’ prejudice objections are facially deficient, predicated on

misstatements of the record or otherwise premature. For example, Defendants complain about

being forced to undertake “the far more taxing route of . . . draft[ing] a subpoena for Alfa” and

“serv[ing] the subpoena.” Defs.’ Br. at 18. But the Companies in fact expressly stated to counsel



                                                10
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 18 of 44




for Defendants that they would voluntarily produce documents in the absence of a subpoena should

the parties reach a mutually agreeable resolution.4 The Companies also note that Defendants have

not found it particularly burdensome to draft and serve subpoenas on a wide range of third parties

in this matter and question the suggestion that drafting and serving subpoenas on the Companies

to obtain “crucial” documents, Defs.’ Br. at 3, is somehow too burdensome of an undertaking for

Defendants’ counsel. Nevertheless, the Companies are not even imposing such a burden on the

Defendants. Defendants’ other allusions to prejudice are speculative, only highlighting the

prematurity of their motion. See id. at 16 (asserting that the Companies’ status as nonparties “very

well could curtail the scope of discovery”) (emphasis added); id. at 17 (claiming that the

Companies’ status as nonparties “could result in obtaining fewer relevant documents from Alfa

than [Defendants] would be able to obtain from Plaintiffs”) (emphasis added); id. (“[D]iscovery

from a non-party can be much more costly to Defendants.”) (emphasis added). And the fault for

any inconvenience caused by a purported “redundant process” that would result if Defendants were

required to negotiate with the Companies “given the months-long meet-and-confer process

undertaken between the parties on the same exact requests” lies squarely with Defendants, who

have refused for several months to negotiate these issues with the Companies—despite being on




4
    Given the Companies’ multiple and significant accommodations to Defendants, this case is far
    different from one in which the court relieved a party of the need “to pursue ‘an effort
    guaranteed to be expensive, time-consuming, and cumbersome, with no corresponding
    guarantee of success.’” Defs.’ Br. at 14 (quoting Royal Park Inv. SA/NV v. Deutsche Bank
    Nat’l Tr. Co., 314 F.R.D. 341, 347 (S.D.N.Y. 2016)). Defendants’ failure to make even a
    single request for documents from the Companies likewise distinguishes this case from one in
    which plaintiffs “essentially [sought] to skirt Rule 26(e)’s supplementation requirement by
    imposing on [defendant] an unrecognized duty to direct repeated requests for information to
    various healthcare providers.” Kifle v. Parks & History Ass’n, No. Civ. A. 98-00048 (CKK),
    1998 WL 1109117, at *2 (D.D.C. Oct. 15, 1998).

                                                11
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 19 of 44




notice as far back as November 2019 that the documents are within the exclusive possession,

custody, or control of the Companies.

       Second, Defendants throw everything but the kitchen sink at Plaintiffs and the Companies

in an effort to distract from their obstinate and unreasonable refusal to engage with the Companies.

Defendants first strain to characterize the Companies’ proactive outreach as suspicious. See, e.g.,

Defs.’ Br. at 13 n.5 (citing exhibit as “describing the bizarre eagerness with which Plaintiffs and

counsel for Alfa have sought to have Defendants pursue documents from Alfa”) (emphasis added);

id. at 14 (referring to “Plaintiffs’ and Alfa’s dogged entreaties for Defendants to seek Plaintiffs’

documents from Alfa”) (emphasis added); id. at 15 (referring to “Plaintiffs’—and most bizarrely,

Alfa’s—repeated insistence that Defendants go to Alfa’s counsel to request documents”)

(emphasis added). But Defendants’ argument-by-pejorative cannot hide the cold truth of the

record, which establishes that the Companies reached out to and accommodated Defendants in an

effort to avoid embroiling this Court in a dispute that could have been resolved through garden-

variety negotiations.

       Defendants then double down on their unsupported—and unsupportable—allegations of

underhanded motives on the part of the Companies. Defendants—without any evidence—accuse

the Companies of “manipulat[ing]” the Federal Rules “to burden an opposing party,” id. at 14;

“shirk[ing] [their] discovery obligations,” id. at 13–14; and “attempt[ing] to goad Defendants into

legitimating a legally indefensible position,” id. at 14. Here again, Defendants offer not a scintilla

of support for their charged claims that the Companies are acting in anything but good faith.5 Nor

can they, given the Companies’ demonstrated efforts—backed up by significant and concrete


5
    The Companies would also point out that offering to produce the sought-after documents, as
    the Companies have done here, would be an odd strategy for “manipulat[ing]” the federal rules
    or “shirk[ing] discovery obligations.”

                                                 12
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 20 of 44




concessions and accommodations—to reach a mutually agreeable solution to document production

outside of court.

       Were that not enough, Defendants move to impugning counsel for the Companies, trying

in vain to link the Companies’ proactive outreach to some kind of nefarious plot stemming from

the investigation of the Special Counsel’s Office. See, e.g., Defs.’ Br. at 14–15 (claiming, without

support, that “Plaintiffs have coordinated with Alfa—whose corporate counsel, Skadden Arps, has

direct ties to at least two of the Plaintiffs—to shield Plaintiffs’ documents and prejudice

Defendants”); id. at 39 (similar); id. at 15 (suggesting that “Plaintiffs and Alfa planned to conceal

Plaintiffs’ documents from the start when they filed this lawsuit”); id. at 15–16 (claiming, without

support, that “Alfa’s counsel, Skadden, lacks an arm’s length relationship with Plaintiffs, as

Skadden has represented Plaintiff Aven personally in the Special Counsel’s investigation, served

as long-time counsel to Alfa and LetterOne, and employed Plaintiff Khan’s son-in-law”). These

reckless and unsupported allegations smack of nothing more than desperation. The Special

Counsel’s investigation has been concluded for months and has no bearing on this matter. To

somehow link this litigation to that matter is disingenuous and an unwarranted distraction at best.

There also is nothing unusual about a company turning to its “long-time counsel” to represent an

executive in an investigation. That Defendants have no response beyond name calling to the

Companies’ good-faith efforts to meet and confer with Defendants is itself telling.

       Finally, apparently blind to the irony of the argument, Defendants maintain that granting

their motion is necessary to further the “injunction of Rule 1” that the Federal Rules “be construed

to secure the just, speedy, and inexpensive determination of every action.” Id. at 14. A steadfast

refusal to resolve disputes out of court, of course, is diametrically opposed to the aims of speed,

efficiency, and cost effectiveness. Had counsel for Defendants simply picked up the phone and



                                                 13
         Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 21 of 44




called counsel for the Companies, or engaged when counsel for Defendants attempted to discuss

these issues on a conference call, this dispute might well have been avoided, with the effect of

saving both parties substantial time and money and sparing the Court the unnecessary burden of

refereeing this dispute. This Court can preserve some of these efficiencies by denying Defendants’

motion as premature and ordering them to meet and confer in good faith with Defendants. At

worst, negotiations will narrow the issues that need to be briefed, argued, and considered by this

Court. At best, the process will yield a mutually agreeable resolution that obviates the need for

any motions practice.

II.      THE PLAINTIFFS LACK THE LEGAL RIGHT OR AUTHORITY TO OBTAIN
         THE COMPANIES’ DOCUMENTS

         In assessing whether a litigant has the legal right or authority to obtain documents in the

possession of a foreign company, a court should consider the effect that foreign law has on the

litigant’s ability to obtain the documents. See Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d

130, 139 (2d Cir. 2007) (reversing the district court’s order granting sanctions against plaintiff, a

chairman and shareholder of a Russian company, for failing to produce documents in the

possession of the Russian company, and concluding that “remand is … necessary to explore

Russian law”).6 The legal and practical inability of a litigant to obtain documents from a non-

party, by reason of foreign law, may place the documents beyond the control of the litigant who

has been served with a request under Federal Rule of Civil Procedure 34 (“Rule 34”). In re Vivendi



6
      Questions relating to the internal affairs of corporate entities should be decided in accordance
      with the law of the place of incorporation. See City of Harper Woods Employees’ Ret. Sys. v.
      Olver, 589 F.3d 1292, 1298 (D.C. Cir. 2009); United States v. Funds Held in the Name or for
      the Benefit of Wetterer, 210 F.3d 96, 106 (2d Cir. 2000). A company’s internal affairs include
      matters peculiar to the relationships among or between the corporate entity and its directors
      and shareholders. See Mindspirit, LLC v. Evalueserve Ltd., 346 F. Supp. 3d 552, 580
      (S.D.N.Y. 2018); see also Edgar v. MITE Corp., 457 U.S. 624, 645 (1982).

                                                  14
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 22 of 44




Universal, S.A. Sec. Litig., No. 02 Civ. 5571 (RJH) (HBP), 2009 WL 8588405, at *2 (S.D.N.Y.

July 10, 2009).

       In In re Vivendi, plaintiffs sought documents from a non-party that were in the possession

of the non-party’s wholly owned subsidiary in Luxembourg. 2009 WL 8588405, at *1. The non-

party objected on a number of grounds including the obstacles imposed by Luxembourg law. Id.

In support of its position, the non-party submitted a declaration by its General Counsel explaining,

in part, that the non-party “does not have the legal right or authority” to obtain the documents

sought by the plaintiffs. See id. Based in part on the General Counsel’s declaration, the court

denied plaintiffs’ motion to compel the non-party to produce the requested documents. Id. at *5.

       That is precisely the case here. Contrary to Defendants’ assertions, under the relevant

foreign law, simply because Plaintiffs have indirect interests in Alfa Bank and LetterOne does not

provide them with the legal right or authority to obtain the Companies’ documents. As foreign

counsel explain, Plaintiffs do not have the legal right or authority to obtain the Companies’

documents under the laws of either Russia or Luxembourg. The documents are “beyond the

control” of the Plaintiffs in light of Plaintiffs’ legal inability to obtain the Companies’ documents

under foreign law.

       A.         Plaintiffs Lack the Legal Right or Authority to Obtain Alfa Bank’s
                  Documents

       As the declaration of Russian local counsel makes clear, Plaintiffs do not possess the legal

right to obtain the sought-after documents from Alfa Bank under Russian law. Decl. of Aleksandr

V. Berezin (July 2, 2020) (“Berezin Decl.”). Defendants devote nearly seven full pages to argue

that Plaintiffs have the legal right to obtain Alfa Bank’s documents based on Plaintiffs’ alleged

“ownership interests” and positions of authority with respect to Alfa Bank. Defs.’ Br. at 20–26.




                                                 15
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 23 of 44




However, that is simply not supported by Russian law, which Defendants noticeably fail to

reference.

       First, under Russian law, Alfa Bank is the prima facie owner of any information which is

contained or stored on any media, in any form, and was created or lawfully obtained by Alfa Bank,

including information located on Alfa Bank’s corporate domain, alfabank.ru. Berezin Decl. at

6(B). This includes information placed by employees or directors in email messages sent via

accounts on Alfa Bank’s corporate domain. Id. As the owner of this information, Alfa Bank, in

its sole discretion, regulates the terms of access to the information, the manner of handling the

information, and the election of any privileges applicable to the information under Russian law.

Id. at 6(C). Accordingly, Alfa Bank is “the only proper respondent or defendant in any proceedings

or procedural actions, the subject-matter of which is enforcement of the disclosure of such

information.” Id.

       Second, Plaintiffs’ positions as Alfa Bank’s directors do not provide them with the legal

authority to obtain Alfa Bank’s documents. Russian law and Alfa Bank’s internal policies regulate

access to, and disclosure of, Alfa Bank’s documents and information. Id. at 5(A)–6(A). As

previously mentioned, Alfa Bank regulates the access, handling, and disclosure of its documents

and information. See id. at 6(C).

       Third, Plaintiffs do not have the legal right to obtain the sought-after documents from Alfa

Bank based on their alleged “ownership interests.”           Under Russian law, any rights that

shareholders have to obtain certain documents and information from a Russian corporate entity are

limited to the direct shareholders of that entity. See id. at 5(G)(iv). Even if Plaintiffs were direct

shareholders in Alfa Bank, which they are not, nothing in Russian law would grant them the legal

authority to obtain the type of documents Defendants seek—namely emails on Alfa Bank’s



                                                 16
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 24 of 44




domain. See id. at 5(G)(iii). Moreover, even direct shareholders are subject to confidentiality and

privilege obligations and any disclosures made to such shareholders may not be used in pursuit of

purposes beyond the management of Alfa Bank or the shareholders’ investment decision-making.

Id. at 6(D)–(E).

       Finally, Plaintiffs lack the legal right, under Luxembourg law, to obtain Alfa Bank’s

documents through their interests in ABHH, a Luxembourg entity. Decl. of Philippe Hoss, (July

2, 2020) (“Hoss Decl.”) at 6.2. ABHH is the indirect parent company of Alfa Bank. See Berezin

Decl. at 4(A); Hoss Decl. at 6.1. Plaintiffs have ownership interests in ABHH. Berezin Decl. at

4(A). Under the principles of Luxembourg law, described further below, Plaintiffs’ status as

ABHH shareholders does not provide them with any legal right to obtain, through ABHH,

documents or data belonging to Alfa Bank. See Hoss Decl. at 6.1.

       B.      Plaintiffs Lack the Legal Right or Authority to Obtain LetterOne’s
               Documents

       Plaintiffs do not have the legal right to obtain the sought-after documents from LetterOne

under Luxembourg law. See Hoss Decl. at 5.1–5.5. As an initial matter, Defendants incorrectly

conflate LetterOne and Alfa Bank as being one and the same. Defs.’ Br. at 8–9. LetterOne and

Alfa Bank are legally, functionally and operationally completely separate and independent of each

other with independent Boards of Directors, officers and executives. Because of this inaccurate

description of the relationship between Alfa Bank and LetterOne, Defendants’ arguments

regarding Plaintiffs’ legal rights to obtain documents from LetterOne are identical to their

arguments with respect to Alfa Bank—namely that Plaintiffs’ alleged “ownership interests” and




                                                17
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 25 of 44




positions of authority with respect to LetterOne give them the legal right to obtain LetterOne’s

documents. Defs.’ Br. at 20–26. This, too, is unsupported by the relevant law.7

       First, under Luxembourg law, LetterOne can claim and exercise ownership rights on its

private assets, including documentation and data. Hoss Decl. at 3.1.4. LetterOne has the right to

exercise ownership rights over documents and data in whatever form, including email, other

electronic documents and hard copy documents, even where such documents are accessible

remotely. Id. at 3.1.9 The use of such documents and data, and any sharing of such materials,

must be in, and compatible with, LetterOne’s interests. See id.

       Second, Plaintiffs’ positions as directors of LetterOne do not provide them with the legal

right to obtain the types of documents Defendants seek. Plaintiffs do not individually possess the

legal authority to exercise unfettered access to LetterOne’s information. See id. at 3.2.2.1. And,

what limited informational rights directors do have, must be exercised in ways that are necessary

to carry out their mandate as directors, not for personal uses. See id. at 3.2.2.7–3.2.2.13, 5.2.

Plaintiffs do not have the legal right to obtain, give access to, or otherwise disclose documents

belonging to LetterOne. Id. at 5.3. This applies to LetterOne documents and data that are

accessible remotely and documents and data stored on LetterOne’s servers. Id. at 5.4. In short,

Plaintiffs have no right, as directors, to request, communicate or use LetterOne’s documents and

data (including those available in Plaintiffs’ email accounts) for personal uses. Id. at 5.2–5.5.

       Finally, Plaintiffs’ interests in LetterOne do not provide them with the legal authority to

obtain LetterOne documents. As Mr. Hoss explains, direct shareholders only have limited rights


7
    While Defendants at least acknowledge the applicability of Luxembourg law, see Defs.’ Br. at
    23–24, they miss the mark by citing law concerning the voting strength of direct
    shareholders—something that Plaintiffs are not—rather than the more salient law concerning
    whether persons who are not direct shareholders have any legal right to obtain the requested
    documents.

                                                 18
          Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 26 of 44




to obtain information from a company. Id. at 5.1. But Plaintiffs are not direct shareholders of

LetterOne. And under Luxembourg law, persons who do not directly hold shares in LetterOne

have no legal right to obtain information from the company. Id. at 5.1.

III.      PLAINTIFFS DO NOT HAVE THE PRACTICAL ABILITY TO OBTAIN THE
          COMPANIES’ DOCUMENTS

          Defendants’ claim that the Plaintiffs control the documents because they have the practical

ability to obtain the documents is misguided and unavailing. It is Defendants’ burden as movant

to establish that Plaintiffs have control of the documents. Norex Petroleum Ltd. v. Chubb Ins. Co.

of Can., 384 F. Supp. 2d 45, 56 (D.D.C. 2005) (“The burden of establishing control over the

documents sought is on the party seeking production.”) (quoting 7 Moore’s Federal Practice §

34.14(2)(b) (2004)). Defendants fail to meet this burden repeatedly through their arguments.

          Defendants are correct that a determination of control under Rule 34 is “highly fact-

specific.” Defs.’ Br. at 18 (quoting Wright & Miller, Fed. Prac. & Proc. § 2210). However,

Defendants’ arguments that Plaintiffs have control of the Documents due to the “practical ability”

to obtain the Documents is riddled with factual errors, wild speculation, and inapposite law.

          First, Defendants make a number of factual errors about the Plaintiffs and the Companies,

the most egregious of which is to suggest that Alfa and LetterOne are the same entity. Defs.’ Br.

at 8–9. As explained above, Alfa and LetterOne are separate entities with separate control

structures and Plaintiffs have never suggested otherwise.8           This mischaracterization of the

Companies serves to confuse Defendants’ muddled arguments further as a fact that applies to Alfa


8
       Defendants’ argument that they are the same appears to be predicated on the fact that Plaintiffs
       included a search term request that listed both “Alfa” and “LetterOne.” The leap in logic from
       including two terms in the same search request to suggesting that Plaintiffs therefore view them
       as the same entity is difficult to comprehend. Regardless, as explained above, LetterOne and
       Alfa are completely separate entities.
                                                                                                (cont’d)

                                                   19
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 27 of 44




cannot be said to apply to LetterOne (and vice versa), yet Defendants continually improperly

conflate the two.9

       Second, Defendants engage in speculation about Plaintiffs, their interests in the

Companies, and their abilities to influence the directors and officers of the Companies. Such

speculation cannot be the basis of a determination of control. See U.S. Int’l Trade Comm’n v.

ASAT, Inc., 411 F.3d 245, 255–56 (D.C. Cir. 2005) (rejecting arguments of control based on “pure

speculation without support in the record”).

       Third, Defendants also employ inapposite law throughout their arguments, including a

misguided attempt to establish principles of foreign law without consulting foreign counsel.

       Fourth, while Defendants lead this Court through a lengthy recitation of factors they

consider relevant (and which are rebutted below), they fail to address the most salient factor when

it comes to the current motion: that there are significant obstacles presented by the Companies’

internal policies and foreign law that require a complicated analysis that could be avoided if

Defendants would engage with the Companies instead of stonewalling on this issue. In the interest

of judicial economy, courts suggest that parties do so rather than burden the court. See Bush v.

Ruth’s Chris Steak House, Inc., 286 F.R.D. 1, 6, 6 n.2 (D.D.C. 2012) (ordering parties to split a

retrieval fee for documents from vendor rather than requiring “a large investment of the court’s

time to determine whether Defendants control this third party vendor” and suggesting that the

parties should resolve disputes themselves in the future rather than require the court to engage in

such analysis); see also Cohen, 2008 WL 2332338, at *2 (“Legal and practical inability to obtain

the requested documents from the non-party, including by reason of foreign law, may place the



9
    Even if Defendants were able to establish that Plaintiffs had control over Alfa Bank documents,
    which they do not, it would not mean that Plaintiffs also had control over LetterOne documents.

                                                20
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 28 of 44




documents beyond the control of the party who has been served with the Rule 34 request. But,

even where there is no legal or practical impediment, a Court may properly require the party

seeking the documents to endeavor to obtain them from the non-party in the first instance.”)

(citations omitted).

       Finally, Plaintiffs, through foreign counsel, have detailed the impediments Plaintiffs face

in attempting to obtain the documents. Plaintiffs are prevented from control of the documents by

both the Companies’ internal policies as well as foreign law. As mentioned above, issues of

foreign law should be considered when determining control of a non-party’s documents. See

Shcherbakovskiy, 490 F.3d at 139 (reversing the district court’s order granting sanctions against

plaintiff, a chairman and shareholder of a Russian company, for failing to produce documents in

the possession of the Russian company, and concluding that “remand is … necessary to explore

Russian law”).

       Because Defendants have failed to establish their burden and because Plaintiffs have

established that they are prevented from producing the documents due to the internal policies of

the Companies and issues related to foreign law, Defendants’ motion should be denied, particularly

where the Companies have attempted to engage directly with the Defendants and proactively

offered to work with Defendants in the absence of a subpoena and without requiring compliance

with the Hague Evidence Convention.

       A.        Plaintiffs’ Leadership Positions and Ownership Interests Do Not Give Them
                 Control of the Documents

                 1.    Plaintiffs Do Not Have Control Over the Companies’ Documents Simply
                       Because They Are Officers, Directors, and Founders

       Defendants claim that simply by nature of being officers, directors, and founders of the

Companies, that Plaintiffs are entitled to control over all documents at the Companies. To support

this argument, Defendants cite numerous cases that stand for the unsurprising proposition that

                                               21
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 29 of 44




being an officer, director, or founder can be a factor in the “fact-intensive” inquiry into whether a

party has possession, custody, or control of non-party documents. What Defendants fail to do,

however, is offer any support for their argument that the mere fact that Plaintiffs may be one of

several directors creates de facto control of the documents at the Companies. Further, as is made

clear in the declarations from foreign counsel, Plaintiffs’ positions as directors at the Companies

do not provide them the legal right or ability to produce the Companies’ documents. See Hoss

Decl. at 5.2–5.5; Berezin Decl. at 6(C) and (F). Plaintiffs’ failed attempts to seek the documents

from the Companies further bolster their argument that their positions do not afford them control

over the documents. It is Defendants’ burden as movant to establish that Plaintiffs have control of

the documents. Norex Petroleum Ltd., 384 F. Supp. 2d at 56 (“The burden of establishing control

over the documents sought is on the party seeking production.”). Merely stating that Plaintiffs

hold certain titles, without establishing that this grants them control over the documents does not

meet this burden, especially in light of the clear, thorough analysis from foreign counsel detailing

why Plaintiffs’ relationships with the Companies do not allow for control over the documents.

        While Defendants are correct that being an officer or director can be one of the criteria in

determining whether a party has control over documents, position alone does not create control.

The moving party has to establish not only that a party is an officer or director of a non-party

entity, but that there are factors that establish that the party’s role as a director or officer provides

them the ability to obtain documents from that entity. See Weaver v. Gross, 107 F.R.D. 715, 718

(D.D.C. 1985) (determining that President and Chief Executive Officer (“CEO”) of an entity had

the ability to obtain documents only after noting that the distinction between the President and

CEO at the entity was unwarranted in the context of an employment discrimination claim and that

it was factually established that defendant had a “personal involvement in the operations and



                                                   22
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 30 of 44




activities” of the corporation and a “pervasive influence in corporate activities”). Here, Defendants

have not established that Plaintiffs’ positions in the Companies would lead to the practical ability

to obtain documents, and the declarations from foreign counsel establish that their positions would

not afford them control over the Companies’ documents.

        Defendants similarly cite other cases that merely suggest that a corporate officer can be

compelled to produce a non-party’s documents, when, in addition to being an officer, it is

established that he or she has the practical ability to do so and there are no facts to suggest that the

officer cannot produce the non-party documents. See, e.g., In re Kidd, No. 3:20-MC-00016-TOF,

2020 WL 2404928, at *12 (D. Conn. May 12, 2020) (stating that “a party can ordinarily tell the

officer of a company to produce otherwise-discoverable documents that the officer has the

practical ability to obtain” and noting that the party had not alleged or attempted to establish he

had no practical ability to obtain the documents) (second emphasis added); U.S. Philips Corp. v.

Synergy Dynamics Int’l, LLC, No. 2:05-cv-00577-PWP-GWF, 2007 WL 9734384, at *9 (D. Nev.

July 9, 2007) (noting that a party can be compelled to produce documents of a non-party

corporation of which he is an officer “and which he has the practical ability to produce,” and stating

that there was no information that the party would not be able to produce the documents if ordered

to do so). Here, Plaintiffs have consistently affirmed that they do not have control over the

requested documents, which is supported by the analyses of foreign counsel.

        Defendants’ factual support is also lacking as they attempt to establish that Plaintiffs have

control of the documents by merely listing their roles as directors of different Alfa entities.10

Defendants’ burden, however, is to establish that Plaintiffs’ positions as directors afford them



10
     Notably, this would have no effect on their ability to obtain LetterOne documents because
     LetterOne and Alfa are completely separate entities.

                                                  23
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 31 of 44




control over the Companies’ documents. See Norex Petroleum Ltd., 384 F. Supp. 2d at 56 (burden

is on the moving party to establish control). As Plaintiffs have noted, despite their positions, the

Companies rebuffed their requests for the documents, which evidences their inability to obtain the

documents despite their positions at the Companies. The analyses by foreign counsel further

support that the Plaintiffs do not have the ability to use Company data for personal use. See, e.g.,

Hoss Decl. at 3.3.3.10 (“It is not only established that directors have no right to obtain company

documents and data for personal purposes but also that a director may not use for personal purposes

the information to which he or has access in the course of his or her duties”). Absent some

evidence contradicting Plaintiffs’ assertions that they were not able to coerce the Companies to

release the requested documents or some analysis contradicting foreign counsels’ declarations,

Defendants have failed to meet their burden.

               2.      Plaintiffs’ Interests in the Companies Do Not Give Plaintiffs Access to
                       Company Documents

       Plaintiffs’ interests in the Companies do not give them control over the entities such that

they have control over the documents or the ability to influence the Companies’ decisions. As

explained above, even if Plaintiffs were direct shareholders, which they are not, Plaintiffs would

not have the power to obtain the Companies’ documents. See Hoss Decl. at 5.1; Berezin Decl. at

5(G)(iii)–(iv), 6(D)–(E). Defendants offer little more than wholly inaccurate facts and inapposite

law in support of their claim and thus fail to meet their burden.

       Defendants cite a number of cases that suggest that a party owning a majority interest in a

non-party corporation is a factor in determining whether a party has the practical ability to obtain

documents from a non-party corporation. See, e.g., In re Application of Bloomfield Inv. Res. Corp.,

315 F.R.D. 165, 168 (S.D.N.Y. 2016) (determining that the majority shareholder who was listed

as the “ultimate controlling party” of an entity had the practical ability to obtain documents from


                                                 24
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 32 of 44




non-party corporation). None of the Plaintiffs, however, are the majority shareholder, or even a

direct shareholder, of the Companies.11 Further, as explained by foreign counsel and in the analysis

above, Plaintiffs’ interests in the Companies do not provide them the ability to compel production

of the Companies’ documents. See Hoss Decl. at 5.1, 6.1–6.2; Berezin Decl. at 5(G)(iii)–(iv),

6(D)–(E).

        Defendants also fail to establish that Plaintiffs wield “undisputed control of the board” of

either Alfa Bank or LetterOne. See Shcherbakovskiy, 490 F.3d at 139 (stating that an order to

produce a non-party entity’s documents would be appropriate if the district court found the non-

party corporation to be a minority shareholder’s “alter ego” or that his investment was “sufficient

to give him undisputed control of the board”). Even if Plaintiffs were direct shareholders, which

they are not, the analyses of foreign counsel explain why their interest would not allow Plaintiffs

to coerce the Companies to produce the Documents. See Hoss Decl. at 5.1, 6.1–6.2; Berezin Decl.

at 5(G)(iii)–(iv), 6(D)–(E). Defendants’ speculation about Plaintiffs’ ability to “influence and

direct” the Companies is completely unsupported by law or facts and should not be relied on by

this Court. See U.S. Int’l Trade Comm’n, 411 F.3d at 255–56 (rejecting arguments of control based

on “pure speculation without support in the record”).

        Defendants also attempt to opine on foreign law (conceding the relevance of foreign law

to this analysis) to support their argument, Defs.’ Br. at 23–24, but the result is overgeneralized,


11
     Defendants cite Shcherbakovskiy v. Seitz, No. 03 CV 1220 RPP, 2010 WL 3155169 (S.D.N.Y.
     July 30, 2010), aff’d, 450 F. App’x 87 (2d Cir. 2011), to suggest that a minority shareholder
     would have control over an entities’ documents. However, in Shcherbakovskiy, the Second
     Circuit reversed the earlier determination that the minority shareholder had control of the
     documents until the opposing party was able to supplement the factual record. See
     Shcherbakovskiy, 490 F.3d at 139. The minority shareholder was only determined to have
     control over the documents once it was established that he used to own 100% of the entity and
     that the other two board members were “beholden” to him because he had transferred a portion
     of his ownership stake to each. 2010 WL 3155169, at *10.

                                                25
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 33 of 44




irrelevant, and incomplete. Defendants’ “analysis” is cursory with respect to foreign laws and

does not address the specific structure or governance of the Companies. Also, to the Companies’

knowledge, Defendants are not qualified to opine on Luxembourg law nor do they appear to have

consulted anyone who is. As the analysis from counsel actually qualified to practice law in

Luxembourg attests, Plaintiffs cannot force the Companies to allow production of the Documents

based on their interests. See Hoss Decl. at 5.1, 6.1–6.2.

       Further, Defendants’ factual support mischaracterizes the documents cited and undercuts

their own argument. For example, Defendants’ use of change in control provisions in bond

indentures, Defs.’ Br. at 25, shows a misunderstanding of how debt instruments work. A change

in control provision is imposed by creditors and is not offered voluntarily by the bond issuer or its

shareholders; the fact that creditors sought to protect themselves in the event that the founding

shareholders cease to be involved with Alfa Bank is not evidence that Plaintiffs “have established

formal voting blocs” as Defendants suggest. Id. The base prospectus highlights another flaw that

Defendants attempt to elide; the documents suggest that there are significant voices with control

over the Companies in addition to the Plaintiffs. See, e.g., Dkt. 78-47, at 6–7 (Base Prospectus for

Alfa Bank Bond Issuance Program (Sept. 17, 2019)) (listing Alexei Kuzmichev as a “principal

shareholder”); Dkt. 78-49, at 6 (DEA Finance Offering Memorandum (Oct. 17, 2016)) (listing

other individuals who founded LetterOne along with the Plaintiffs and listing three individuals

other than Plaintiffs as “Original Investor[s]”). Other than speculation, Defendants have not

offered any support for the assertion that Plaintiffs somehow control these other individuals such

that Plaintiffs have “undisputed control of the board.”

       In addition, Defendants admit a lack of knowledge about the Companies but make broad

assertions about control based on their assumptions. For example, Defendants suggest that



                                                 26
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 34 of 44




Plaintiffs’ alleged interests in the Alfa Banking Group provides them control over all Alfa

documents. See Defs.’ Br. at 23 (“Plaintiffs own a combined majority of the Alfa Banking Group’s

shares – over 66% - establishing Plaintiffs’ right, authority, or ability to obtain their Alfa

documents.”). However, even if Defendants established that Plaintiffs had control over Alfa

Banking Group12 it would not follow that Plaintiffs had control over all Alfa documents as Alfa is

not a formal entity, and ownership over one constituent part would not extend to the larger group.

Defendants continually conflate various entities without acknowledgment of that fact and make

assertions of control founded on critical factual errors.

        Defendants cannot be said to have met their burden based on their incomplete analysis of

foreign law, mischaracterization of documents, and confused analysis of corporate structures,

especially in light of the compelling analyses by foreign counsel explaining why Plaintiffs would

not be able to force the Companies to concede to production of the documents.

        B.      Plaintiffs Do Not Have Influence Over Other Corporate Officers and Board
                Members

        Defendants’ arguments that Plaintiffs have sufficient control over Alfa Bank and

LetterOne’s board members to force the release of documents are similarly unavailing. Defendants

cite to inapposite case law and merely speculate about Plaintiffs’ influence. Defendants again fail

to establish control over the documents and therefore fail to meet their burden.

        First, the case law that Defendants cite to suggest that Plaintiffs can influence the

remainder of the board of directors at the Companies is completely inapposite and merely suggests

that influence stemming from contractual relationships or statutory requirements can lead to a

determination of control. For example, in Annunziato v. Collecto, Inc., 304 F.R.D. 360 (E.D.N.Y.



12
     The Companies reject any assertion that Plaintiffs have control over Alfa Banking Group.

                                                 27
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 35 of 44




2015), the “influence” came from the fact that the debt collection action had a contractual provision

stating that the non-party entity would provide the requested documentation upon request. Id. at

363; see also Tomlinson v. El Paso Corp., 245 F.R.D. 474, 477 (D. Colo. 2007) (finding that party

had ability to obtain documents when it was required by statute to retain certain records). Here,

Defendants can point to neither a contractual nor statutory basis for claiming that Plaintiffs can

influence the Companies to provide documents. Nor do Defendants point to any other non-

speculative basis for asserting such influence exists.

        Second, Defendants also suggest that specific members of the Board of Directors are

“beholden” to Plaintiffs. However, Defendants offer nothing more than (absurd) speculation that

Plaintiffs can bend these individuals to their will. In Shcherbakovskiy v. Seitz, No. 03 CV 1220

RPP, 2010 WL 3155169 (S.D.N.Y. July 30, 2010), aff’d, 450 F. App’x 87 (2d Cir. 2011), which

Defendants cite to support their proposition, a court found that two board members of an entity

were beholden to the founder and third board member of the entity after the founder transferred a

portion of his 100% interest in the entity to both members, who were his employees at the time.

Id. at *10. Here, however, Defendants have offered no reason to suggest that the named individuals

are “beholden” to Plaintiffs. Nor is it likely that these individuals would feel “beholden” to anyone.

Richard Burt is the former Ambassador to Germany and a successful diplomat and consultant.

Defendants suggest that Ambassador Burt is a Board member of LetterOne and has worked with

Plaintiffs in the past but offer no evidence of why he would feel beholden to Plaintiffs.13



13
     Defendants’ reasons for including Ambassador Burt appear likely to be the opportunity to
     unnecessarily invoke the Special Counsel’s Investigation for the purpose of mudslinging.
     Ambassador Burt, a non-executive director, is the only individual listed who has no ownership
     stake in LetterOne or Alfa Bank. Plaintiffs offer no evidence for how Plaintiffs would
     “influence” Ambassador Burt, and his inclusion seems aimed at attempting to embarrass
     Plaintiffs, rather than any legitimate legal argument.

                                                 28
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 36 of 44




Defendants also suggest that Andrei Kosogov and Alexey Kuzmichev, both high net worth co-

founders of LetterOne, are also able to be influenced by Plaintiffs. As both Kosogov and

Kuzmichev have interests in, and are co-founders of, LetterOne, it is not clear what influence

Plaintiffs would have over them. Defendants also fail to consider that the Companies have other

strong, independent voices leading the Companies outside of those listed by the Defendants. For

example, Lord (Mervyn) Davies of Abersoch, the Non-Executive Chairman of LetterOne, is,

among other accomplishments, Chairman of Corsair Capital; Chairman of the UK Lawn Tennis

Association; former Chairman of the Royal Academy of Arts Trustees; a former Minister for

Trade, Investment, Small Business and Infrastructure in the UK Government; and former

Chairman and CEO of Standard Chartered PLC. Defendants fail to offer any evidence to support

their assertions that Plaintiffs could influence these individuals, or any other individual who could

grant Plaintiffs access to the Companies’ documents. Defendants further suggest that senior

executives would be beholden to Plaintiff Fridman because he “approves the employment of senior

executives.” Defs.’ Br. at 29. Defendants offer no legal support suggesting that approval of senior

executives’ employment would indicate that Plaintiff Fridman has control of LetterOne, and

Defendants point to no senior executives who are “beholden” to Plaintiff Fridman.14 Defendants’

“pure speculation” about Plaintiffs’ influence should be disregarded by this Court and cannot form

the basis of a determination of control. See ASAT, Inc., 411 F.3d at 255–56 (rejecting arguments

of control based on “pure speculation without support in the record”).



14
     Defendants’ attempt to use Shcherbakovskiy is completely inapposite. In that case, two board
     members were given an interest in the entity by the founder and 100% owner. 2010 WL
     3155169, at *10. Here, Plaintiff Fridman’s role on the Nomination and Remuneration
     Committee arises solely by virtue of his being a director of LetterOne, not some attempt to
     establish control over the executives. Plaintiff Fridman merely approves, along with two other
     directors, neither of which are Plaintiffs, the employment of certain executives.

                                                 29
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 37 of 44




        Defendants have offered nothing beyond mere speculation and conjecture that Plaintiffs

may be able to influence some individuals and no concrete suggestion that any influence would

lead to effective control over the documents. Defendants, again, have failed to meet their burden.

        C.      Defendants Mischaracterize the Companies’ “Stake” in This Litigation

        Defendants claim that the Companies’ “stake” and “clear connection” to this litigation

provides Plaintiffs control over the documents in discovery. Defendants are incorrect about the

Companies’ involvement in this matter and mischaracterize the law. Defendants have once again

failed to meet their burden.

        Plaintiffs filed this suit in their individual capacities and the Companies do not wish to be

involved outside of litigating the specific issue of possession, custody, or control of the

Companies’ documents.15

        Further, Defendants mischaracterize the case law of when a “stake” in litigation is relevant.

The case law Defendants cite suggests that a “stake” may be considered as a relevant factor when

the non-party would be harmed by the litigation and has shared documents during similar litigation

in the past or where the non-party would benefit financially from the litigation and has frustrated

the discovery process.     See Gross v. Lunduski, 304 F.R.D. 136, 143–44 (W.D.N.Y. 2014)

(determining that corrections officer had ability to obtain documents when Department of

Corrections would indemnify the officer and had a “history of cooperation demonstrating [the

Department of Corrections’] willingness to produce documents required in the defense of a



15
      As addressed in the Companies’ motion to intervene, the Companies seek only limited
     intervention to litigate the specific matter of Defendants’ Motion to Compel and therefore do
     not subject themselves to the general jurisdiction of the Court. As further stated therein, the
     Companies filed the motion to intervene on the condition that the Companies shall be deemed
     and treated as non-parties to this action, and the Companies shall be immune from all forms of
     party discovery, service of process, claims of liability, and all other obligations of a party.

                                                 30
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 38 of 44




corrections officer”); Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Philips

Petroleum Co., 105 F.R.D. 16, 35 (S.D.N.Y. 1984) (stating that because the French government

was the ultimate beneficiary of any award, “it is unacceptable to allow that government to refuse

to produce documents for full and fair litigation of this action”); Afros S.P.A. v. Krauss-Maffei

Corp., 113 F.R.D. 127, 131 (D. Del. 1986) (“If a non-party will directly receive the benefit of an

award, then it is unjust that it can frustrate the discovery process and the complete resolution of

the issues by refusing to furnish documents in its possession.”). Here, Plaintiffs will not be harmed

by the litigation nor will they receive any financial benefit. Regardless, it certainly is inaccurate

to suggest that the Plaintiffs have in any way “frustrated” the discovery process. As detailed above,

the Companies have repeatedly tried to engage in good faith negotiations to produce documents to

Defendants. Instead, Defendants have frustrated the process by unnecessarily running to this Court

and dragging the discovery process out further.

       Further, any “stake” in this litigation would not negate the obstacles posed by the

Companies’ internal policies and foreign law detailed by the declarations of foreign counsel that

prevent Plaintiffs from controlling the Companies’ documents.

       Defendants’ weak and unsubstantiated argument that Plaintiffs have control of the

Companies’ documents due to some vague “stake” in this litigation is not persuasive as a matter

of law or fact, particularly when Defendants have been the party to frustrate the discovery process.

Therefore, Defendants have failed again to meet their burden.

       D.      Plaintiffs Are Not Holding Themselves Out as Controlling the Companies
               and Shielding Documents

       Defendants’ argument that Plaintiffs “hold themselves out” as controlling the Companies

and thus have the ability to obtain documents is also unavailing. Similar to Defendants’ other

arguments, it is propped up by inapposite law and non-relevant facts.


                                                  31
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 39 of 44




        First, Defendants once again cite to inapposite law in their attempt to suggest that Plaintiffs

hold themselves out as controlling the Companies and therefore can obtain the documents. See,

e.g., New York ex rel. Boardman v. Nat’l R.R. Passenger Corp., 233 F.R.D. 259, 267 n.9 (N.D.N.Y.

2006) (exploring issue of control between state and state agency and denying motion to compel);

Appleton Papers, Inc. v. George A. Whiting Paper Co., No. 08-C-16, 2009 WL 2408898, at *3

(E.D. Wis. July 31, 2009) (exploring the closeness of a corporate relationship between a subsidiary

and parent); Chevron Corp. v. Donziger, 296 F.R.D. 168 (S.D.N.Y. 2013) (exploring relationship

between defendant attorney and foreign legal team working on the same matter). None of these

cases represent a useful analogy to Plaintiffs’ position in regard to the Companies or feature an

individual “boasting” about control over an entity, as Defendants allege.

        Second, even if the law supported Defendants’ argument, the facts offered would still not

establish that Plaintiffs “boast” about their control of the Companies. The crux of Defendants’

argument is that Plaintiffs “hold themselves out as the owners of Alfa.” Defs.’ Br. at 31. However,

Defendants point to no statements from the Plaintiffs. Instead, Defendants offer a number of

statements from press releases, foreign court documents, and articles from the media.16 These

statements do not come from the Plaintiffs and certainly do not feature Plaintiffs boasting of

control of the Companies. Despite Defendants’ suggestion otherwise, Plaintiffs’ decision not to

demand a correction from every newspaper or magazine that includes a vague assertion that




16
     Defendants also list two documents filed with the SEC. One document contains an interview
     with Plaintiff Fridman from 2009 where the author identified him as “Alfa Group owner
     Mikhail Fridman” and the other document is from 2010 and describes Plaintiff Fridman as
     having “taken an active role in managing the Alfa Group.” Dkt. 78-63; Dkt. 78-64. In addition
     to being over ten years old, neither of these statements suggest that Plaintiffs are boasting of
     their control of the Companies.

                                                  32
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 40 of 44




Plaintiffs are involved in the ownership of the Companies does not establish control over the

Companies’ documents.

       Finally, even if Plaintiffs’ did “hold themselves out” as the owners of the Companies,

which they did not, it would not change the fact that Plaintiffs would not be able to compel the

Companies to produce the Documents for the reasons explained by foreign counsel.

       Defendants, who carry the burden of establishing control, fail to do so once again here.

       E.      Defendants Fail to Establish Close Coordination Between the Companies and
               Plaintiffs

       Defendants next argue that Plaintiffs’ “close coordination” with the Companies shows the

Plaintiffs’ practical control over the documents. However, this argument again offers irrelevant

speculation and vague assertions of “closeness” that fail to establish Plaintiffs’ control over the

documents.

       Defendants claim that an individual associated with an entity would therefore have control

over its documents is not supported by the cases that Defendants cite, which explore a principal-

agent relationship and the relationship between two sister companies in the same corporate

structure. See McKesson v. Islamic Republic of Iran, 185 F.R.D. 70, 77 (D.D.C. 1999) (finding

Iran had a principal-agent relationship with a dairy and granting motion to compel inspection);

Appleton Papers, 2009 WL 2408898, at *3 (finding that corporate entity in same corporate

structure with non-party could be compelled to produce the non-party’s documents). Neither case

supports the proposition that an individual associated with a corporation would have the ability to

obtain its documents, especially here, where Russian and Luxembourg law, as applied to the issues

here, prohibit the same. Defendants also fail to establish how Plaintiffs’ mere association with the

Companies grants them the ability to obtain documents in the control of the Companies. Finally,

Defendants provide additional speculative comments, claiming that Plaintiffs have a “pervasive


                                                33
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 41 of 44




influence” in Alfa activities such that they have control over the documents with no clear factual

basis and without explaining what those activities entail. Defs.’ Br. at 35.

        Defendants fail to meet their burden due to their failure to cite applicable law or facts that

establish Plaintiffs’ control over the Companies’ documents.

        F.      Plaintiffs’ Use of Email Does Not Give Them the Practical Ability to Obtain
                All Documents from the Companies

        Defendants next argue that Plaintiffs’ use of corporate email addresses gives them control

over the documents for production. Defendants’ assertion that having a corporate email account

can establish control over corporate documents is not supported by law, and the facts cited by

Defendants do little more than establish that Plaintiffs Aven and Fridman have corporate email

addresses at Alfa Bank and LetterOne, which the Companies have never denied. Further, the

analyses provided by foreign counsel explain that using a corporate email address does not lead to

control over company documents. Defendants cannot meet their burden when they fail to cite

applicable law and foreign counsel makes clear that use of a corporate email address does not

create control of the Companies’ documents.

        Defendants again cite inapposite law to support their arguments. See, e.g., In re Flag

Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 181–82 (S.D.N.Y. 2006) (finding individual defendants

had access to documents after noting “attempts to thwart plaintiffs’ discovery” and the fact that

individual defendant’s employment agreement specifically allowed for production of documents

if they were required to be disclosed by law); see also In re Application of Bloomfield Inv. Res.

Corp., 315 F.R.D. at 168 (finding parties had access to non-party documents when, among other

things, they did not provide any basis for argument opposing control). 17 In Flag Holdings, the


17
     Defendants also cite other cases that have little to no bearing on the current matter, many of
     them re-treads from Defendants’ other unsuccessful arguments. See Annunziato, 304 F.R.D.
                                                                                               (cont’d)

                                                 34
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 42 of 44




court granted the motion to compel after the defendants tried to “thwart plaintiff’s discovery” and

after the foreign non-party corporation refused to produce any documents unless plaintiffs

proceeded through the Hague Convention. 236 F.R.D. at 181. Here, however, the Companies

have assured Defendants that they would not be required to go through the Hague Convention or

letters rogatory process, or even issue a subpoena to obtain documents.

       In addition, foreign counsel has explained that the use of corporate email does not allow

Plaintiffs to gain control of documents. As Mr. Hoss explains of Luxembourgian law, the use of

a corporate email account does not allow Plaintiffs to produce the documents:

       It results from the above that documents and data in whatever form, including
       emails, other electronic documents and hard copy documents of a company
       constitute tangible or intangible assets forming part of the assets of the relevant
       Company, irrespective of whether the document is accessible from a distance via a
       mobile device. The use of such data and its sharing with others outside the
       Companies must therefore be in, and compatible with, the relevant Company’s
       interest.

Hoss Decl. at 3.1.9. Mr. Berezin similarly explained that use of an email address does not take the

documents outside of Company control. See Berezin Decl. at 6(B) (“The fact that the Bank’s

employees or members of its Board of Directors placed any information in email messages sent

via accounts on the Bank’s corporate domain is the evidence that such information has been created

or used in connection with their employment or directorship duties and as such, is subject to

proprietary rights of the Bank.”).




   at 363 (finding control in contractual principal-agent relationship); Chevron Corp. v. Salazar,
   275 F.R.D. 437 (S.D.N.Y. 2011) (finding control between attorney and group of foreign
   attorneys working on same matter); Cooper Indus., Inc. v. British Aerospace, Inc., 102 F.R.D.
   918 (S.D.N.Y. 1984) (finding control between party and corporate non-party corporate affiliate
   when party was “[e]ssentially . . . the distributer and servicer in the United States of the British
   affiliate’s planes”). None of these cases address the relationship between directors and
   corporations or suggests that merely having a corporate email address overcomes a clear
   assertion from a corporation that the documents are not in a party’s control.

                                                 35
       Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 43 of 44




       Further, Defendants factual support does little more than indicate that Plaintiffs Fridman

and Aven have corporate email addresses that each use. Defendants do not establish that use of a

corporate email address creates control of the Companies’ documents and, as mentioned above,

foreign counsel specifically notes that use of a corporate email address would not create control.

Based on their failure to cite applicable law and the analysis by foreign counsel, Defendants cannot

meet their burden of establishing that possessing a corporate email address from the Companies

establishes control of the Companies’ documents.

       G.        Plaintiffs Have Made a Good Faith Effort to Obtain Documents

       Defendants’ assertion that Plaintiffs have not made a good faith effort to obtain documents

is belied by the record. As detailed above, Plaintiffs’ counsel has been transparent about Plaintiffs’

stance that the documents belong to, and are within the possession, custody, or control of, the

Companies. Plaintiffs’ counsel has also made requests of the Companies to produce the documents

but such requests were denied. Further, as detailed by the declarations of foreign counsel, Plaintiffs

cannot compel the Companies to allow production of the Companies’ documents. Defendants’

suggestion that Plaintiffs have not acted in good faith is not supported by law and is contradicted

by the record.

       Defendants can point to no case law to support their position that Plaintiffs have not acted

in good faith. In Tavoulareas v. Piro, 93 F.R.D. 11 (D.D.C. 1981), which Defendants cite, the

Court noted that a party had not indicated any attempt to seek documents from an entity of which

he owned a controlling share. Id. at 20–21. Here, Plaintiffs’ counsel have explained that Plaintiffs




                                                 36
        Case 1:17-cv-02041-RJL Document 80-3 Filed 07/02/20 Page 44 of 44




sought the documents and the requests were denied. While Defendants’ counsel may not be

satisfied with the answer, nothing more is required.18

        Further, as already explained in detail above, the Companies reached out in good faith to

Defendants to produce documents. Rather than engage in conversation with the Companies, the

Defendants ran to this Court and burdened it with an unnecessary motion. Any delay in the

production of the sought-after documents stems from the lack of good faith from the Defendants,

not Plaintiffs.

                                         CONCLUSION

        For the foregoing reasons, the Court should deny Defendants’ Motion to Compel Plaintiffs’

Production of Their Documents.



 Dated: July 2, 2020                              Respectfully submitted,

                                                  /s/ Margaret E. Krawiec
                                                  Margaret E. Krawiec (D.C. Bar No. 490066)
                                                  Michael A. McIntosh (D.C. Bar No. 1012439)
                                                  SKADDEN, ARPS, SLATE, MEAGHER &
                                                      FLOM LLP
                                                  1440 New York Ave. NW
                                                  Washington, DC 20005
                                                  T: (202) 371-7000
                                                  F: (202) 661-9123
                                                  margaret.krawiec@skadden.com
                                                  michael.mcintosh@skadden.com




18
     Defendants also engage in additional unnecessary mudslinging, suggesting, without any basis,
     that Plaintiffs’ counsel was not truthful when he relayed that Plaintiffs had requested the
     documents from the Companies, and suggesting, again with no basis, that Plaintiffs instructed
     the Companies not to approve production of the documents. Defs.’ Br. at 39.

                                                37
        Case 1:17-cv-02041-RJL Document 80-4 Filed 07/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                       Plaintiffs,

 v.                                                      Civil Action No. 17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                       Defendants.


    [PROPOSED] ORDER GRANTING AO ALFA-BANK, ABH HOLDINGS S.A.,
LETTERONE HOLDINGS S.A., AND LETTERONE INVESTMENT HOLDINGS S.A.'S
    MOTION FOR LEAVE TO INTERVENE FOR THE LIMITED PURPOSE OF
LITIGATING DEFENDANTS' MOTION TO COMPEL PLAINTIFFS' PRODUCTION
                      OF THEIR DOCUMENTS


       Upon consideration of AO Alfa-Bank, ABH Holdings S.A., LetterOne Holdings S.A., and

LetterOne Investment Holdings S.A.'s (collectively, the "Intervenors") Motion for Leave to

Intervene for the Limited Purpose of Litigating Defendants' Motion to Compel Plaintiffs'

Production of Their Documents (the "Motion"), it is hereby ORDERED that the Motion is

GRANTED. The Clerk of the Court is directed to file the Intervenors' Memorandum of Points

and Authorities in Opposition to Defendants' Motion to Compel Plaintiffs' Production of Their

Documents (attached as Exhibit 1 to the Motion).



       So ordered this _____ day of _________________, 2020.



                                                         ______________________________
                                                         The Honorable Richard J. Leon
                                                         Senior United States District Judge
